                    Case 20-13005-CSS              Doc 15       Filed 11/23/20         Page 1 of 50



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


                                                                  )
     In re:                                                       )   Chapter 11
                                                                  )
     NORTHWEST HARDWOODS, INC., et al.,1                          )   Case No. 20-13005 (___)
                                                                  )
                                            Debtors.              )   (Joint Administration Requested)
                                                                  )

                     JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
                    OF NORTHWEST HARDWOODS, INC., AND ITS DEBTOR AFFILIATES



 THIS CHAPTER 11 PLAN WAS PREPARED AND IS BEING SOLICITED FOR ACCEPTANCE OR
 REJECTION IN ACCORDANCE WITH SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE AND
 ANY APPLICABLE NON-BANKRUPTCY LAW. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO
 THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’
 FILING FOR CHAPTER 11 BANKRUPTCY

GIBSON, DUNN & CRUTCHER LLP                                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
David M. Feldman (pro hac vice pending)                         Sean M. Beach (No. 4070)
J. Eric Wise (pro hac vice pending)                             Jacob D. Morton (No. 6684)
Matthew K. Kelsey (pro hac vice pending)                        Rodney Square
Alan Moskowitz (pro hac vice pending)                           1000 North King Street
200 Park Avenue                                                 Wilmington, Delaware 19801
New York, NY 10166                                              T: (302) 571-6600
T: (212) 351-4000                                               F: (302) 571-1253
F: (212) 351-4035

Proposed Co-Counsel to the Debtors and Debtors in
Possession

Dated: November 13, 2020




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
        Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
        Broadway, Suite 300, Tacoma, WA 98402.
                        Case 20-13005-CSS                           Doc 15            Filed 11/23/20                 Page 2 of 50



                                                               TABLE OF CONTENTS

                                                                                                                                                              Page

INTRODUCTION ....................................................................................................................................................... 1

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
      GOVERNING LAW, AND OTHER REFERENCES ................................................................................ 1
      A.     Defined Terms ................................................................................................................................... 1
      B.     Rules of Interpretation .................................................................................................................... 12
      C.     Computation of Time....................................................................................................................... 12
      D.     Governing Law................................................................................................................................ 12
      E.     Reference to Monetary Figures ....................................................................................................... 13
      F.     Reference to the Debtors or the Reorganized Debtors.................................................................... 13
      G.     Controlling Document..................................................................................................................... 13
      H.     Consent Rights ................................................................................................................................ 13

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ......................................................... 13
      A.      Administrative Claims ..................................................................................................................... 13
      B.      Professional Fee Claims ................................................................................................................. 13
      C.      Priority Tax Claims ......................................................................................................................... 14
      D.      Statutory Fees ................................................................................................................................. 14

ARTICLE III. CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS .......... 14
      A.      Classification of Claims and Interests ............................................................................................ 14
      B.      Treatment of Classes of Claims and Interests ................................................................................. 15
      C.      Special Provision Governing Unimpaired Claims .......................................................................... 18
      D.      Voting Classes; Presumed Acceptance by Non-Voting Classes ...................................................... 19
      E.      Elimination of Vacant Classes ........................................................................................................ 19
      F.      Subordinated Claims and Interests ................................................................................................. 19
      G.      Intercompany Interests .................................................................................................................... 19
      H.      Controversy Concerning Impairment.............................................................................................. 20
      I.      Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code............................................... 20

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 20
      A.     Corporate and Organizational Existence ....................................................................................... 20
      B.     Corporate Action ............................................................................................................................ 20
      C.     Organizational Documents of the Reorganized Debtors................................................................. 20
      D.     Managers, Directors and Officers of Reorganized Debtors; Corporate Governance .................... 21
      E.     Exit ABL Loan Documents .............................................................................................................. 21
      F.     Exit Take Back Debt Documents ..................................................................................................... 21
      G.     Exemption from Registration Requirements.................................................................................... 22
      H.     Cancellation of Certain Existing Security Interests ........................................................................ 23
      I.     Management Incentive Plan............................................................................................................ 23
      J.     Restructuring Transactions ............................................................................................................. 23
      K.     Effectuating Documents; Further Transactions .............................................................................. 24
      L.     Vesting of Assets in the Reorganized Debtors ................................................................................. 24
      M.     Release of Liens, Claims and Interests............................................................................................ 24
      N.     Cancellation of Notes, Stock, Certificates, Instruments and Agreements ....................................... 25
      O.     Preservation and Maintenance of Debtors’ Causes of Action ........................................................ 25
      P.     Exemption from Certain Taxes and Fees ........................................................................................ 26
      Q.     Restructuring Expenses ................................................................................................................... 26
      R.     Distributions ................................................................................................................................... 27

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...................... 27
      A.     Debtors Assumption of Executory Contracts and Unexpired Leases .............................................. 27
                        Case 20-13005-CSS                            Doc 15              Filed 11/23/20                 Page 3 of 50



            B.           Claims Based on Rejection of Executory Contracts and Unexpired Leases ................................... 28
            C.           Cure of Defaults for Assumed Executory Contracts and Unexpired Leases ................................... 28
            D.           Assumption of Insurance Policies ................................................................................................... 29
            E.           Rejection of MSA and CITIC Agreement ........................................................................................ 29
            F.           Indemnification ............................................................................................................................... 29
            G.           Employment Obligations and Programs ......................................................................................... 30
            H.           Workers’ Compensation Benefits .................................................................................................... 30
            I.           Reservation of Rights ...................................................................................................................... 30
            J.           Nonoccurrence of Effective Date .................................................................................................... 30
            K.           Contracts and Leases Entered Into After the Petition Date ............................................................ 30

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ........................................................................ 31
      A.     Distribution Record Date ................................................................................................................ 31
      B.     Dates of Distribution ....................................................................................................................... 31
      C.     Distribution Agent ........................................................................................................................... 31
      D.     Cash Distributions .......................................................................................................................... 31
      E.     Rounding of Payments .................................................................................................................... 31
      F.     Allocation Between Principal and Interest ..................................................................................... 32
      G.     General Distribution Procedures .................................................................................................... 32
      H.     Address for Delivery of Distributions ............................................................................................. 32
      I.     Unclaimed Distributions ................................................................................................................. 32
      J.     Withholding Taxes........................................................................................................................... 32
      K.     No Postpetition Interest on Claims ................................................................................................. 33
      L.     Setoffs .............................................................................................................................................. 33
      M.     Surrender of Cancelled Instruments or Securities .......................................................................... 33

ARTICLE VII. PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND INTERESTS ...................... 33
      A.      Disputed Claims Process ................................................................................................................ 33
      B.      Claims Administration Responsibilities .......................................................................................... 33
      C.      Estimation of Claims and Interests ................................................................................................. 34
      D.      Amendments to Claims; Adjustment to Claims Register ................................................................. 34
      E.      No Distributions Pending Allowance .............................................................................................. 34
      F.      Distributions After Allowance ......................................................................................................... 34
      G.      No Interest ....................................................................................................................................... 35
      H.      Single Satisfaction of Claims .......................................................................................................... 35
      I.      Tax Treatment of Claim Distribution Amounts ............................................................................... 35

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ..................... 35
      A.      Compromise and Settlement of Claims, Interests, and Controversies ............................................ 35
      B.      Discharge of Claims and Termination of Interests ......................................................................... 35
      C.      Release of Liens .............................................................................................................................. 36
      D.      Releases by the Debtors .................................................................................................................. 36
      E.      Releases by Holders of Claims and Interests of the Debtors .......................................................... 37
      F.      Exculpation ..................................................................................................................................... 37
      G.      Injunction ........................................................................................................................................ 38
      H.      Protection Against Discriminatory Treatment ................................................................................ 38
      I.      Recoupment ..................................................................................................................................... 38
      J.      Reimbursement or Contribution ...................................................................................................... 38
      K.      Term of Injunctions or Stays ........................................................................................................... 39
      L.      Document Retention ........................................................................................................................ 39

ARTICLE IX. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ..................................................... 39
      A.     Conditions Precedent to the Effective Date. ................................................................................... 39
      B.     Waiver of Conditions Precedent ..................................................................................................... 39
      C.     Substantial Consummation ............................................................................................................. 40
      D.     Effect of Non-Occurrence of Conditions to Consummation ............................................................ 40

                                                                                   iii
                      Case 20-13005-CSS                         Doc 15            Filed 11/23/20                Page 4 of 50



ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ............................... 40
      A.    Modification of Plan ....................................................................................................................... 40
      B.    Effect of Confirmation on Modifications ......................................................................................... 40
      C.    Revocation or Withdrawal of Plan .................................................................................................. 40

ARTICLE XI. RETENTION OF JURISDICTION ............................................................................................... 41

ARTICLE XII. MISCELLANEOUS PROVISIONS ............................................................................................. 42
      A.     Immediate Binding Effect ................................................................................................................ 42
      B.     Additional Documents ..................................................................................................................... 42
      C.     Reservation of Rights ...................................................................................................................... 43
      D.     Successors and Assigns ................................................................................................................... 43
      E.     Service of Documents ...................................................................................................................... 43
      F.     Entire Agreement ............................................................................................................................ 44
      G.     Exhibit and Plan Supplement .......................................................................................................... 44
      H.     Non-Severability ............................................................................................................................. 44
      I.     Votes Solicited in Good Faith ......................................................................................................... 45
      J.     Waiver or Estoppel.......................................................................................................................... 45
      K.     No Strict Construction .................................................................................................................... 45
      L.     Closing of Chapter 11 Cases........................................................................................................... 45




                                                                             iv
                 Case 20-13005-CSS               Doc 15        Filed 11/23/20         Page 5 of 50



                                                  INTRODUCTION

         Northwest Hardwoods, Inc., and its affiliated debtors and debtors in possession in the above-captioned
chapter 11 cases (each a “Debtor” and, collectively, the “Debtors”) propose this joint prepackaged plan of
reorganization (the “Plan”) for, among other things, the resolution of the outstanding Claims against and Interests in
the Debtors pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms used in the Plan and not otherwise
defined shall have the meanings set forth in Article I.A of the Plan. Although proposed jointly for administrative
purposes, the Plan constitutes a separate Plan for each Debtor for the resolution of outstanding Claims and Interests
pursuant to the Bankruptcy Code. Each Debtor is a proponent of the Plan within the meaning of section 1129 of the
Bankruptcy Code. The classifications of Claims and Interests set forth in Article III of the Plan shall be deemed to
apply separately with respect to each Plan proposed by each Debtor, as applicable. The Plan does not contemplate
substantive consolidation of any of the Debtors. Reference is made to the Disclosure Statement for a discussion of
the Debtors’ history, business, properties and operations, projections, risk factors, a summary and analysis of this Plan,
and certain related matters.

      ALL HOLDERS OF CLAIMS AND INTERESTS ARE ENCOURAGED TO READ THE PLAN AND THE
DISCLOSURE STATEMENT IN THEIR ENTIRETY, PARTICULARLY HOLDERS OF CLAIMS AND
INTERESTS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN.
                                       ARTICLE I.
                       DEFINED TERMS, RULES OF INTERPRETATION,
               COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

A.       Defined Terms

        1.      “2014 Notes” means the 7.500% Senior Secured Notes due 2021 issued and outstanding under the
2014 Indenture.

          2.       “2014 Indenture” means that certain Indenture, dated as of July 18, 2014 (as amended, modified, or
supplemented from time to time) by and between Hardwoods Acquisition, Inc. and The Bank of New York Mellon,
as trustee and notes collateral agent.

        3.      “2015 Notes” means the 7.500% Senior Secured Notes due 2021 issued and outstanding under the
2015 Indenture.

        4.        “2015 Indenture” means that certain Indenture, dated as of February 20, 2015 (as amended,
modified, or supplemented from time to time) by and between NWH Escrow Corporation and The Bank of New York
Mellon, as trustee and notes collateral agent.

        5.        “ABL Agent” means Bank of America, N.A., acting through such of its affiliates or branches as it
may designate, in its capacity as administrative agent under the ABL Credit Agreement.

         6.       “ABL Claims” means any Claim on account of the Obligations under the ABL Credit Agreement.

         7.       “ABL Credit Agreement” means that certain Asset-Based Revolving Credit Agreement, dated as of
July 18, 2014, and as amended, restated, amended and restated, supplemented or otherwise modified from time to
time, by and among Northwest Hardwoods, Inc., as borrower, Hardwoods Intermediate Holdings II, Inc., the ABL
Agent, and certain lenders party thereto.

         8.       “Ad Hoc Noteholder Group” means the ad hoc group of certain Consenting Noteholders.

         9.       “Ad Hoc Noteholder Group Professionals” means, collectively, Willkie, Guggenheim, and one local
counsel retained in connection with the Chapter 11 Cases, as applicable, to represent the Ad Hoc Noteholder Group.

         10.       “Administrative Claim” means a Claim for costs and expenses of administration of each of the
Estates under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including (a) actual, necessary
                 Case 20-13005-CSS               Doc 15        Filed 11/23/20        Page 6 of 50



costs and expenses, incurred on or after the Petition Date until and including the Effective Date, of preserving the
Estates and operating the Debtors’ businesses, (b) Allowed Professional Fee Claims in the Chapter 11 Cases, (c) all
Allowed requests for compensation or expense reimbursement for making a substantial contribution in the Chapter 11
Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code, and (d) all fees and charges assessed against
the Estates under chapter 123 of title 28, United States Code, 28 U.S.C. §§ 1911-1930.

         11.      “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

         12.       “Allowed” means, with respect to any Claim or Interest, such Claim or Interest or any portion thereof
that a Debtor or a Reorganized Debtor has assented to the validity of, or that has been (a) allowed by a Final Order of
the Bankruptcy Court, (b) allowed pursuant to the terms of the Plan, (c) allowed by agreement between the Holder of
such Claim or Interest, on one hand, and the applicable Debtor, with the reasonable consent of the Required Consenting
Noteholders, or Reorganized Debtor, as applicable, on the other hand or (d) allowed by a Final Order of a court in
which such Claim or Interest could have been determined, resolved or adjudicated if the Chapter 11 Cases had not
been commenced; provided, that notwithstanding the foregoing, the Reorganized Debtors shall retain all claims and
defenses with respect to Allowed Claims that are Reinstated or otherwise Unimpaired pursuant to the Plan.

          13.       “Avoidance Actions” means any and all avoidance, recovery, subordination, or other Claims,
actions, or remedies that may be brought by or on behalf of the Debtors or their Estates or other authorized parties in
interest under the Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies under
sections 502, 510, 542, 544, 545, 547 through and including 553, and 724(a) of the Bankruptcy Code or under similar
or related state or federal statutes and common law, including fraudulent transfer laws.

          14.      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as now in
effect or hereafter amended, and the rules and regulations promulgated thereunder.

         15.     “Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware or such
other court having jurisdiction over the Chapter 11 Cases, including, to the extent of a withdrawal of the reference
under 28 U.S.C. § 157, the United States District Court for the District of Delaware.

         16.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by the
United States Supreme Court under section 2075 of title 28 of the United States Code, 28 U.S.C. § 2075, as applicable
to the Chapter 11 Cases and the general, local, and chambers rules of the Bankruptcy Court, as now in effect or
hereafter amended.

         17.      “Business Day” means any day other than a Saturday, Sunday, or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the state of New York.

         18.     “Cash” or “$” means the legal tender of the United States of America or the equivalent thereof,
including bank deposits, checks, and cash equivalents, as applicable.

          19.       “Causes of Action” means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, Liens,
indemnities, guaranties, and franchises of any kind or character whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or unliquidated, secured or
unsecured, assertable, directly or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law,
equity, or otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims
under contracts or for breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code; (d) such
claims and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
Bankruptcy Code; and (e) any state or foreign Law fraudulent transfer or similar claim.

         20.      “CITIC” means CCIP III Advisory Ltd., a Cayman Islands exempt company.




                                                           2
                 Case 20-13005-CSS              Doc 15        Filed 11/23/20        Page 7 of 50



         21.      “CITIC Agreement” means that certain Director Services and Fee Agreement, dated as of September
4, 2014, by and between CITIC and Northwest Hardwoods, Inc.

         22.     “CITIC Claim” means the Claim of CITIC under the CITIC Agreement, which shall be $25,000
payable in Cash and shall be an Allowed General Unsecured Claim.

         23.       “Chapter 11 Cases” means the procedurally consolidated cases filed or to be filed (as applicable)
for the Debtors in the Bankruptcy Court under chapter 11 of the Bankruptcy Code.

         24.     “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors, whether or not assessed or Allowed.

          25.     “Claims Register” means the official register of Claims against the Debtors maintained by the
Solicitation Agent.

        26.     “Class” means a category of Holders of Claims or Interests under section 1122(a) of the
Bankruptcy Code.

        27.      “Confirmation” means entry of the Confirmation Order by the Bankruptcy Court on the docket of
the Chapter 11 Cases.

         28.      “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation Order
on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

         29.     “Confirmation Hearing” means the combined hearing to consider approval of the Disclosure
Statement and confirmation of the Plan under section 1128 of the Bankruptcy Code, as such hearing may be adjourned
or continued from time to time.

         30.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
section 1129 of the Bankruptcy Code and approving the Disclosure Statement and the Solicitation Materials.

         31.      “Consenting Noteholders” means the Holders of Notes Claims that are signatories to the
Restructuring Support Agreement and remain parties thereto as of the Effective Date, but excluding, for the avoidance
of doubt, the Sponsor Equityholder.

        32.    “Consenting Equityholder” means those Equityholders that are signatories to the Restructuring
Support Agreement and remain parties thereto as of the Effective Date, including the Sponsor Equityholder.

        33.       “Consenting Stakeholders” means, collectively, the Consenting Noteholders and the Consenting
Equityholders.

         34.      “Consummation” means the occurrence of the Effective Date.

          35.     “Control,” “Controlled,” or “Controlling,” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.

         36.     “Cure” means the payment of Cash, or the distribution of other property or other action (as the
parties may agree or the Bankruptcy Court may order), as necessary to cure defaults under an Executory Contract or
Unexpired Lease of the Debtors that the Debtors seek to assume under section 365(a) of the Bankruptcy Code.

         37.      “Cure Claim” means a Claim (unless waived or modified by the applicable counterparty) based
upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease assumed by such Debtor under
section 365 of the Bankruptcy Code, other than a default that is not required to be cured pursuant to section 365(b)(2)
of the Bankruptcy Code.


                                                          3
                 Case 20-13005-CSS               Doc 15         Filed 11/23/20        Page 8 of 50



         38.     “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
any of the Debtors that cover current or former directors’, managers’, and officers’ liability.

         39.      “Definitive Documents” means those documents governing the Restructuring Transactions
including the following: (a) the Plan; (b) the Confirmation Order; (c) the Disclosure Statement and Solicitation
Materials; (d) the Exit ABL Credit Documents; (e) the Exit Take Back Debt Documents; (f) the Exit Intercreditor
Agreement; (g) the New Shareholders Agreement; (h) the Governance Documents; (i) the Interim Financing Order
and the Final Financing Order, and to the extent applicable in each instance or in both instances, any related
documents; (j) the Plan Supplement; and (k) the “first day” pleadings and all other orders sought pursuant thereto.

         40.       “Disclosure Statement” means the Disclosure Statement for the Joint Prepackaged Chapter 11 Plan
of Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates, dated as of November 13, 2020, that was
prepared and distributed in accordance with sections 1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3016
and 3018 and applicable non-bankruptcy law, as may be amended, supplemented or modified from time to time, and
all exhibits, schedules, supplements, modifications, and amendments thereto.

          41.      “Disputed” means, with respect to a Claim or Interest, or any portion thereof, (a) any Claim or
Interest, which is disputed under this Plan or as to which the Debtor has interposed and not withdrawn an objection or
request for estimation that has not been determined by a Final Order; (b) any Claim or Interest, proof of which was
required to be Filed by order of the Bankruptcy Court but as to which a Proof of Claim or Proof of Interest was not
timely or properly Filed; (c) any Claim or Interest that is listed in the Schedules, if any are Filed, as unliquidated,
contingent or disputed, and as to which no request for payment or Proof of Claim or Proof of Interest has been Filed;
or (d) any Claim or Interest that is otherwise disputed by the Debtor in accordance with applicable law or contract,
which dispute has not been withdrawn, resolved or overruled by a Final Order provided, however, that in no event
shall a Claim that is deemed Allowed pursuant to this Plan be a Disputed Claim.

        42.     “Distribution Agent” means, as applicable, the Reorganized Debtors or any Entity the
Reorganized Debtors select to make or to facilitate distributions in accordance with the Plan.

          43.       “Distribution Record Date” means the date for determining which Holders of Allowed Claims and
Interests are eligible to receive distributions pursuant to the Plan, which date shall be the Effective Date.

          44.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
all conditions precedent to the occurrence of the Effective Date set forth in Article IX.A of the Plan have been satisfied
or waived in accordance with Article IX.B of the Plan.

         45.      “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         46.       “Equity Recovery” means 1% of the New Common Stock (on a fully diluted basis and set at the
equity value as of the Effective Date) (subject to dilution from the Management Incentive Plan).

         47.   “Estate” means the estate of any Debtor created under sections 301 and 541 of the Bankruptcy Code
upon the commencement of the applicable Debtor’s Chapter 11 Case.

         48.      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

         49.       “Exculpated Party” means, collectively, and in each case in its capacity as such: (a) the Debtors
and the Reorganized Debtors, (b) with respect to each of the foregoing entities, each such Entity’s current and former
predecessors, successors, Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries,
direct and indirect equity holders, and advisors and (c) with respect to each of the foregoing Entities in clauses (a) and
(b), each of their respective current and former directors, officers, members, employees, partners, managers,
independent contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, and other professional advisors.




                                                            4
                 Case 20-13005-CSS               Doc 15         Filed 11/23/20        Page 9 of 50



         50.       “Executory Contract” means a contract or lease to which one or more of the Debtors is a party that
is subject to assumption or rejection under section 365 of the Bankruptcy Code.

        51.      “Exhibit” means an exhibit annexed to either the Plan or the Plan Supplement or as an exhibit or
appendix to the Disclosure Statement (as such exhibits may be amended, supplemented, amended and restated, or
otherwise modified from time to time).

        52.       “Existing Common Equity Interests” means all existing common stock in HHI as reflected in the
HHI stock ledger.

         53.      “Existing Equity Interests” means all existing Interests in HHI.

         54.      “Exit ABL Agent” means the administrative agent under the Exit ABL Credit Agreement.

        55.      “Exit ABL Credit Agreement” means that certain credit agreement (as amended, restated,
supplemented, or otherwise modified in accordance with its terms) governing the Exit ABL Facility, by and among
Reorganized HHI, the guarantors named therein, the Exit ABL Agent and the lenders party thereto.

         56.       “Exit ABL Credit Documents” means the Exit ABL Credit Agreement and any related notes,
guaranties, collateral agreements, certificates, documents and instruments related to or executed in connection with
the Exit ABL Credit Agreement.

        57.      “Exit ABL Facility” means the asset-based facility with a commitment of $100 million, under and
evidenced by the Exit ABL Credit Agreement.

       58.     “Exit Facility Documents” means, collectively, the Exit ABL Credit Documents and the Exit Take
Back Debt Documents.

         59.      “Exit Facilities” means, collectively, the Exit ABL Facility and the Exit Take Back Debt.

          60.     “Exit Intercreditor Agreement” means that certain intercreditor agreement governing the relative
priorities between the collateral grants under the Exit ABL Credit Agreement and Exit Take Back Debt Agreement.

       61.        “Exit Take Back Agent” means the administrative agent under the Exit Take Back Facility
Agreement.

       62.       “Exit Take Back Debt Agreement” means that certain agreement (as amended, restated,
supplemented, or otherwise modified in accordance with its terms) governing the Exit Take Back Debt.

         63.       “Exit Take Back Debt Documents” means the Exit Take Back Debt Agreement and any related notes,
guaranties, collateral agreements, certificates, documents and instruments related to or executed in connection with
the Exit Take Back Debt Agreement.

        64.     “Exit Take Back Debt” means the senior secured debt of $110 million, under and evidenced by the
Exit Take Back Debt Agreement.

         65.      “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

          66.      “Final Financing Order” means the order of the Bankruptcy Court approving the use of cash
collateral on a final basis.

          67.      “Final Order” means an order or judgment of the Bankruptcy Court (or any other court of competent
jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on the docket in the Chapter 11 Cases
(or the docket of such other court), which has not been modified, amended, reversed, vacated or stayed and as to which
(x) the time to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired and as


                                                            5
                 Case 20-13005-CSS               Doc 15          Filed 11/23/20        Page 10 of 50



to which no appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing shall then be pending
or as to which any right to appeal, petition for certiorari, new trial, reargue, or rehear shall have been waived in writing
in form and substance satisfactory to the Debtors or the Reorganized Debtors, as applicable, or (y) if an appeal, writ
of certiorari, new trial, stay, reargument or rehearing thereof has been sought, such order or judgment of the
Bankruptcy Court (or other court of competent jurisdiction) shall have been affirmed by the highest court to which
such order was appealed, or certiorari shall have been denied, or a new trial, stay, reargument or rehearing shall have
been denied or resulted in no modification of such order, and the time to take any further appeal, petition for certiorari
or move for a new trial, stay, reargument or rehearing shall have expired, as a result of which such order shall have
become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure; provided that no order
shall fail to be a Final Order solely due to the possibility that a motion pursuant to section 502(j) of the Bankruptcy
Code, Rules 59 or 60 of the Federal Rules of Civil Procedure, or Rule 9024 of the Bankruptcy Rules may be filed with
respect to such order.

         68.     “General Unsecured Claim” means any Claim (including the MSA Claim and the CITIC Claim),
against any Debtor, that is not an Administrative Claim, Priority Tax Claim, Other Priority Claim, Other Secured
Claim, ABL Claim, Secured Notes Claim, Intercompany Claim or Section 510(b) Claim.

        69.       “Governance Documents” means the organizational and governance documents for Reorganized
HHI and its subsidiaries and affiliates, including without limitation, certificates of incorporation, certificates of
formation or certificates of limited partnership (or equivalent organizational documents), bylaws, or limited liability
company agreements (or equivalent governing documents), as applicable.

         70.       “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

        71.     “Guggenheim” means Guggenheim Securities, LLC, as financial advisor and investment banker to
the Consenting Noteholders.

         72.       “HHI” means Hardwoods Holdings, Inc., a corporation incorporated under the Laws of Delaware.

         73.       “Holder” means any Entity that is the legal and/or beneficial owner of a Claim or Interest as of the
applicable date of determination. For the avoidance of doubt, if a Claim is subject to an unsettled trade as of the Voting
Record Date, the Holder shall be deemed to be the Entity that is the legal and/or beneficial owner of such claim after
such trade has settled.

        74.       “Impaired” means, with respect to any Class of Claims or Interests, a Claim or an Interest that is
impaired within the meaning of section 1124 of the Bankruptcy Code.

         75.       “Indentures” means collectively the 2014 Indenture and the 2015 Indenture.

          76.      “Indenture Trustee” means The Bank of New York Mellon, acting through such of its affiliates or
branches as it may designate, in its capacity as trustee and notes collateral agent under the Indentures, or any successor
trustee or notes collateral agent as permitted by the terms set forth in the Indentures.

         77.       “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

         78.       “Intercompany Interest” means an Interest held by a Debtor in another Debtor.

        79.      “Intercreditor Agreement” means that certain intercreditor agreement dated, July 18, 2014, and as
amended, restated, amended and restated, supplemented or otherwise modified from time to time, by and among
Northwest Hardwoods, Inc., Hardwoods Intermediate Holdings II, Inc., certain subsidiary guarantors, the ABL Agent
and The Bank of New York Mellon in its capacity as collateral agent under the Indenture.

          80.      “Interest” means any common stock, limited liability company interest, equity security (as defined
in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests, unit, or share in a Debtor, including
all issued, unissued, authorized, or outstanding shares of capital stock of the Debtors and any other rights, options,


                                                             6
                Case 20-13005-CSS               Doc 15         Filed 11/23/20        Page 11 of 50



warrants, stock appreciation rights, phantom stock rights, restricted stock units, redemption rights, repurchase rights,
convertible, exercisable or exchangeable securities or other agreements, arrangements or commitments of any
character relating to, or whose value is related to, any such interest or other ownership interest in any Debtor.

          81.      “Interim Financing Order” means the order of the Bankruptcy Court approving the use of cash
collateral on an interim basis.

         82.      “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

         83.       “Law” means any federal, state, local, or foreign law (including common law), statute, code,
ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted, promulgated, issued, or
entered by a governmental authority of competent jurisdiction (including the Bankruptcy Court).

         84.       “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code, and, with respect to
any asset, includes any mortgage, lien, pledge, charge, security interest or other encumbrance of any kind or any other
type of preferential arrangement that has the practical effect of creating a security interest, in respect of such asset.

         85.      “Management Incentive Plan” means the incentive program for the officer and other management
of the Reorganized Debtors, the terms of which shall be determined and approved by the New Board, provided that
such terms shall be consistent with the Restructuring Term Sheet.

        86.      “MSA” means that certain Management Services and Fee Agreement, dated as of July 18, 2014, by
and between the Sponsor Equityholder and Northwest Hardwoods, Inc.

        87.     “MSA Claim” means the Claim of the Sponsor Equityholder under the MSA, which shall be
$900,000 payable in Cash and shall be an Allowed General Unsecured Claim.

          88.     “New Board” means the initial board of directors (or similar governing body) of Reorganized HHI
as selected in accordance with the New Organizational Documents, the Restructuring Term Sheet and the New
Shareholders Agreement, the identities of which will be disclosed in the Plan Supplement or to the Bankruptcy Court
(to the extent known) at or prior to the Confirmation Hearing in satisfaction of section 1129(a)(5) of the Bankruptcy
Code.

         89.      “New Common Stock” means the common stock, limited liability company membership units, or
functional equivalent thereof of Reorganized HHI to be issued on the Effective Date.

         90.      “New Organizational Documents” means the form of certificate or articles of incorporation (or
functional equivalent), bylaws, or such other applicable formation documents (if any) of the Reorganized Debtors,
each of which shall be included in the Plan Supplement.

          91.       “New Shareholders Agreement” means the shareholders agreement (as amended, restated,
supplemented or otherwise modified in accordance with its terms), including all annexes, exhibits, and schedules
thereto, that will govern certain matters related to the governance of Reorganized HHI and the New Common Stock,
which agreement shall become effective on the Effective Date.

       92.       “Obligations” means those obligations outstanding under the Indentures, the ABL Credit
Agreement, the Interim Financing Order or the Final Financing Order, as applicable.

        93.      “Ordinary Course Professionals Order” means an order of the Bankruptcy Court, if any, approving
a motion to employ ordinary course professionals in the Chapter 11 Cases.

        94.       “Other Priority Claim” means a Claim entitled to priority under section 507(a) of the Bankruptcy
Code, other than a Priority Tax Claim or an Administrative Claim.




                                                           7
                Case 20-13005-CSS               Doc 15         Filed 11/23/20        Page 12 of 50



        95.     “Other Secured Claim” means any Secured Claim against any Debtor other than an ABL Claim or
Secured Notes Claim, other than a Secured Tax Claim.

         96.      “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         97.      “Petition Date” means the date on which each of the Debtors commenced the Chapter 11 Cases.

         98.      “Plan” means, collectively, this joint prepackaged chapter 11 plan of reorganization, the Exhibits,
all annexes, supplements and schedules hereto, and any document to be executed, delivered, assumed or performed in
connection with the occurrence of the Effective Date, including the documents to be included in the Plan Supplement,
in each case as may be amended, modified or supplemented from time to time.

         99.      “Plan Supplement” means one or more supplements to the Plan containing certain agreements, lists,
documents or forms of documents and/or schedules or exhibits relating to the implementation of the Plan, which may
include certain agreements, lists, documents or forms of documents and/or schedules or exhibits necessary to comply
with Bankruptcy Code sections 1123(a)(7) and 1129(a)(5), each of which may be updated or further supplemented by
the Debtors (subject to Section I.H. hereof) at any time up to and including the Effective Date.

        100.     “Preference Actions” means any and all avoidance, recovery or other actions or remedies that may
be brought by and on behalf of the Debtors or their Estates under section 547 of the Bankruptcy Code.

        101.      “Prepack Scheduling Order” means an order of the Bankruptcy Court scheduling a combined
hearing with respect to approval of the Disclosure Statement and confirmation of this Plan.

         102.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

         103.      “Pro Rata” means, at any time, the proportion that the face amount of a Claim or Equity Interest in
a particular Class bears to the aggregate face amount of all Claims or Interests in that Class, unless the Plan provides
otherwise.

        104.      “Professional” means: (a) any Entity employed in the Chapter 11 Cases pursuant to section 327,
328, 363 or 1103 of the Bankruptcy Code and (b) any Entity seeking compensation or reimbursement of expenses in
connection with the Chapter 11 Cases pursuant to section 503(b)(4) of the Bankruptcy Code.

         105.     “Professional Claims Bar Date” means forty-five (45) days after the Effective Date.

          106.     “Professional Fee Claims” means a Claim under sections 328, 330(a), 331, 363, 503 or 1103 of the
Bankruptcy Code for compensation for services rendered or reimbursement of costs, expenses or other charges
incurred by Professionals after the Petition Date and prior to the Effective Date; provided, that Professional Fee Claims
shall not include Restructuring Expenses.

        107.     “Professional Fee Escrow Account” means an interest-bearing account funded by the Debtors with
Cash on or before the Effective Date pursuant to Article II of the Plan, in an amount equal to the Professional Fee
Escrow Amount.

          108.     “Professional Fee Reserve Amount” means the aggregate amount of Professional Fee Claims and
other unpaid fees and expenses Professionals estimate they have incurred or will incur in rendering services to the
Debtors prior to and as of the Effective Date, which estimates Professionals shall deliver to the Debtors as set forth in
Article II.B of the Plan.

         109.     “Proof of Claim” means a proof of Claim filed against any of the Debtors in the Chapter 11 Cases.

         110.     “Proof of Interest” means a proof of Interest filed against any of the Debtors in the Chapter 11 Cases.



                                                           8
                Case 20-13005-CSS                Doc 15         Filed 11/23/20        Page 13 of 50



          111.     “Reinstate,” “Reinstated,” or “Reinstatement” means, with respect to any Claim: (a) leaving
unaltered the legal, equitable and contractual rights to which a Claim entitles the Holder of such Claim in accordance
with section 1124 of the Bankruptcy Code or (b) notwithstanding any contractual provision or applicable Law that
entitles the Holder of such Claim to demand or receive accelerated payment of such Claim after the occurrence of a
default: (i) curing any such default that occurred before or after the Petition Date, other than a default of a kind
specified in section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) of the Bankruptcy Code
expressly does not require to be cured; (ii) reinstating the maturity of such Claim as such maturity existed before such
default; (iii) compensating the Holder of such Claim for any damages incurred as a result of any reasonable reliance
by such Holder on such contractual provision or such applicable law; (iv) if such Claim arises from any failure to
perform a non-monetary obligation, other than a default arising from failure to operate a non-residential real property
lease subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder of such Claim (other than any
Debtor or an insider of any Debtor) for any actual pecuniary loss incurred by the Holder of such Claim as a result of
such failure; and (v) not otherwise altering the legal, equitable or contractual rights to which such Claim entitles the
Holder of such Claim.

          112.     “Rejected Executory Contract and Unexpired Lease List” means, in the event that the Debtors
determine to reject any Executory Contract or Unexpired Lease, the list (as may be amended from time to time prior
to the Effective Date pursuant to Article V and XI of the Plan) of Executory Contracts and Unexpired Leases that will
be rejected by the Debtors pursuant to Article V of the Plan, which shall be included in the Plan Supplement.

          113.     “Released Party” means, collectively, and in each case in its capacity as such: (a) the Debtors and
the Reorganized Debtors; (b) the Consenting Noteholders; (c) the Indenture Trustee; (d) the Consenting
Equityholders; (e) with respect to each of the foregoing entities, each such Entity’s current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and
indirect equity holders, and funds; and (f) with respect to each of the foregoing Entities in clauses (a) through (e), each
of their respective current and former directors, officers, members, employees, partners, managers, independent
contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
investment bankers, and other professional advisors (with respect to clause (e), each solely in their capacity as such);
provided, however, that any Holder of a Claim or Interest in a voting Class that objects to the Plan and votes to reject
the Plan (and thereby opts out of the releases) shall not be a “Released Party.”

          114.     “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors
and the Reorganized Debtors; (b) the Consenting Noteholders; (c) the Indenture Trustee, (d) the Consenting
Equityholders; (e) with respect to each of the foregoing entities in clauses (a) through (d), each such Entity’s current
and former predecessors, successors, Affiliates (regardless of whether such interests are held directly or indirectly),
subsidiaries, direct and indirect equity holders, and funds; (f) with respect to each of the foregoing Entities in clauses
(a) through (e), each of their respective current and former directors, officers, members, employees, partners,
managers, independent contractors, agents, representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, and other professional advisors (with respect to clause (e), each solely in
their capacity as such); and (g) all Holders of Claims and Interests not described in the foregoing clauses (a) through
(f); provided, however, that any Holder of a Claim or Interest that (1) votes to reject the Plan if such Holder was
entitled to vote and (2) objects to the releases in the Plan, shall not be a “Releasing Party” for purposes of the Plan.

         115.     “Reorganized HHI” means HHI, as reorganized pursuant to and under the Restructuring
Transactions or any successor thereto.

         116.     “Reorganized Debtor” means a Debtor, or any successor or assign thereto, by merger, consolidation,
reorganization, or otherwise, in the form of a corporation, limited liability company, partnership, or other form, as the
case may be, on and after the Effective Date, including Reorganized HHI.

          117.     “Required Consenting Equityholders Consent Right” means the Required Consenting
Equityholders’ right to consent or approve any of the Definitive Documents (or any amendments, modifications, or
supplements to the Definitive Documents) and shall apply solely to the extent any Definitive Document adversely (a)
modifies the release, exculpation, injunction, or indemnification provisions related to the Consenting Equityholders
as identified in the Restructuring Term Sheet or the Restructuring Support Agreement and implemented pursuant to
the Plan or the Out-of-Court Restructuring (as applicable), (b) affects, in a material manner, the rights or obligations

                                                            9
                Case 20-13005-CSS                Doc 15         Filed 11/23/20       Page 14 of 50



of the Consenting Equityholders pursuant to or identified in the Restructuring Support Agreement and implemented
pursuant to the Plan, (c) modifies the form of recovery of the Equityholders pursuant to the Restructuring Term Sheet
or Plan, or (d) affects the MSA Payment (as defined in the Restructuring Term Sheet); provided that any ruling by a
Court of competent jurisdiction (including the Bankruptcy Court permitting a holder of Company Claims or Interests
other than a Consenting Stakeholder to opt out of releases in the Plan shall not give rise to any consent right.

        118.     “Required Consenting Equityholders” means, as of the relevant date, Consenting Equityholders
holding more than 50% of the aggregate Existing Equity Interests.

        119.    “Required Consenting Noteholders” means, as of the relevant date, Consenting Noteholders holding
more than 50% of the aggregate outstanding principal amount of Notes that are held by Consenting Noteholders.

        120.    “Required Consenting Stakeholders” means the Required Consenting Noteholders and the Required
Consenting Equityholders.

         121.     “Restructuring” means a transaction, negotiated in good faith and at arms’ length between the parties
to the RSA, that will effectuate a financial restructuring of the Debtors’ capital structure and financial obligations, on
the terms and conditions set forth in the RSA, the Restructuring Term Sheet and this Plan.

         122.      “Restructuring Expenses” means (i) all out-of-pocket third-party reasonable and documented fees
and expenses of the Ad Hoc Noteholder Group Professionals, in each case that are due and owing after receipt of
applicable invoices (including, without limitation, and for the avoidance of doubt, any such fees, expenses and other
amounts which the Debtors agreed to pay pursuant to those certain engagement letters entered into, prior to the Petition
Date, by and among the Debtors and such Ad Hoc Noteholder Group Professionals), (ii) all out-of-pocket third-party
reasonable and documented fees and expenses of the Sponsor Equityholder Professionals up to the Sponsor Fee Cap,
in each case that are due and owing after receipt of applicable invoices, and (iii) the reasonable and documented fees
and expenses of the Indenture Trustee and the reasonable fees and expenses of its professionals, limited to one primary
counsel and one local counsel, and only to the extent such fees and expenses are due and payable pursuant to the
Indentures.

         123.     “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as
of October 21, 2020, by and among the Debtors, the Consenting Equityholders, and the Consenting Noteholders,
including all exhibits and attachments thereto, and as amended, restated, and supplemented from time to time in
accordance with its terms.

         124.     “Restructuring Term Sheet” means the term sheet attached as Exhibit B to the Restructuring Support
Agreement (as may be amended, supplemented, or otherwise modified from time to time in accordance with the terms
of the Restructuring Support Agreement).

         125.      “Restructuring Transactions” means the restructuring transactions for the Debtors, in accordance
with, and subject to the terms and conditions set forth in, the Restructuring Support Agreement, the Plan and the Plan
Supplement.

         126.     “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

         127.     “SEC” means the Securities and Exchange Commission.

         128.     “Section 510(b) Claim” means a Claim subordinated pursuant to Section 510(b) of the Bankruptcy
Code.

         129.     “Secured Notes” means collectively, the 2014 Notes and the 2015 Notes.

         130.     “Secured Notes Claim” means any Claim on account of the Obligations under the Indentures.




                                                           10
                Case 20-13005-CSS                Doc 15         Filed 11/23/20       Page 15 of 50



         131.       “Secured Tax Claim” means any Secured Claim that, absent its secured status, would be entitled to
priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
limitations), including any related Secured Claim for penalties.

         132.     “Secured” means, when referring to a Claim: (a) secured by a valid, perfected, and enforceable Lien
on collateral in which the applicable Estate has an interest to the extent of the value of such collateral, as determined
in accordance with section 506(a) of the Bankruptcy Code; (b) subject to a valid right of setoff pursuant to section 553
of the Bankruptcy Code; or (c) Allowed pursuant to the Plan as a Secured Claim.

           133.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, or any similar federal,
state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated thereunder.

         134.     “Security” has the meaning set forth in section 2(a)(1) of the Securities Act.

         135.    “Solicitation” means the Debtors’ formal request for acceptances of the Plan, consistent with
sections 1125 and 1126 of the Bankruptcy Code, rules 3017 and 3018 of the Bankruptcy Rules and applicable non-
bankruptcy law.

        136.      “Solicitation Agent” means Prime Clerk LLC, the notice, claims, and solicitation agent retained by
the Debtors for the Chapter 11 Cases.

          137.      “Solicitation Materials” means all materials, including the Plan, the Disclosure Statement, any
letters of transmittal and ballots or other documents required to solicit votes to accept or reject the Plan.

         138.     “Sponsor Equityholder” means Littlejohn & Co., LLC.

        139.    “Sponsor Equityholder Professionals” means (a) Wachtell, Lipton, Rosen & Katz, as counsel to the
Sponsor Equityholder and (b) one local counsel retained in connection with the Chapter 11 Cases.

         140.     “Sponsor Fee Cap” means $200,000.

         141.     “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions).

         142.      “UCC” means the Uniform Commercial Code as the same may from time to time be in effect in the
State of Delaware or the Uniform Commercial Code as in effect in any other state to the extent it may be applicable
to any security interests in property of the Debtors.

         143.     “U.S.” means the United States of America.

         144.     “U.S. Trustee” means the Office of the United States Trustee for the District of Delaware.

          145.    “Unclaimed Distribution” means any distribution under the Plan or as otherwise authorized by the
Bankruptcy Court on account of an Allowed Claim to a Holder that, within six (6) months from when the distribution
was first made, has not: (a) accepted a particular distribution or, in the case of distributions made by check, negotiated
such check; (b) given notice to Reorganized HHI of an intent to accept a particular distribution; (c) responded to
Reorganized HHI’s request for information necessary to facilitate a particular distribution; (d) taken delivery of such
distribution or where such distribution was returned for lack of a current address or otherwise; or (e) taken any other
action necessary to facilitate such distribution.

          146.      “Unexpired Lease” means a lease of nonresidential real property to which one or more of the Debtors
is a party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

         147.     “Unimpaired” means any Claim or Equity Interest that is not designated as Impaired.


                                                           11
                 Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 16 of 50



         148.     “Unimpaired Claim” means Administrative Claims, Priority Tax Claims, Other Secured Claims,
Other Priority Claims, and General Unsecured Claims.

         149.      “Voting Classes” means collectively, Class 4 and Class 9.

        150.     “Voting Record Date” means the date for determining which Holders are entitled to receive the
Disclosure Statement and vote to accept or reject the Plan, as applicable, which date is November 11, 2020 for all
Holders of Claims or Interests in the Voting Classes.

         151.      “Willkie” means Willkie Farr & Gallagher LLP, counsel to the Consenting Noteholders.

B.       Rules of Interpretation

          For purposes of the Plan, except as otherwise provided in this Plan: (a) in the appropriate context, each term,
whether stated in the singular or the plural, shall include both the singular and the plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) unless
otherwise specified, any reference in the Plan to an existing document, schedule, or exhibit, shall mean such document,
schedule, or exhibit, as it may have been or may be amended, modified, or supplemented; (c) unless otherwise
specified, all references in the Plan to “Articles” and “Sections” are references to Articles and Sections, respectively,
hereof or hereto; (d) the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to any
particular portion of the Plan; (e) any effectuating provisions may be interpreted by the Debtors (subject to the terms
of the Restructuring Support Agreement) or the Reorganized Debtors in such a manner that is consistent with the
overall purpose and intent of the Plan all without further notice to or action, order, or approval of the Bankruptcy Court
or any other Entity; (f) captions and headings to Articles and Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of the Plan; (g) unless otherwise specified in the Plan,
the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (h) any term used in capitalized
form in the Plan that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall
have the meaning assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as applicable; (i) references
to docket numbers of documents filed in the Chapter 11 Cases are references to the docket numbers under the
Bankruptcy Court’s CM/ECF system; (j) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,”
and the like shall include “Proofs of Interest,” “Holders of Interests,” “Disputed Interests,” and the like as applicable;
(k) references to “shareholders,” “directors,” and/or “officers” shall also include “members” and/or “managers,” as
applicable, as such terms are defined under the applicable state limited liability company laws; (l) the terms “include”
and “including,” and variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be
followed by the words “without limitation”; and (m) except as otherwise provided in the Plan, any reference to the
Effective Date shall mean the Effective Date or as soon as reasonably practicable thereafter.

C.       Computation of Time

         Unless otherwise specifically stated in the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed in the Plan. If the date on which a transaction may occur pursuant
to the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next
succeeding Business Day.

D.       Governing Law

         Unless a rule of law or procedure is supplied by federal Law (including the Bankruptcy Code and
Bankruptcy Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to
the principles of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan,
any agreements, documents, instruments, or contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing Law of such agreement shall control);
provided, however, that corporate governance matters relating to the Debtors or the Reorganized Debtors, as
applicable, shall be governed by the laws of the state of incorporation or formation of the relevant Debtor or
Reorganized Debtor, as applicable.



                                                             12
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 17 of 50



E.       Reference to Monetary Figures

        All references in the Plan to monetary figures refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Reorganized Debtors

          Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
to the Reorganized Debtors mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

G.       Controlling Document

         In the event of an inconsistency between the Plan, the Restructuring Support Agreement, and the
Disclosure Statement, the terms of the Plan shall control in all respects. In the event of an inconsistency between the
Plan and any document included in the Plan Supplement, the terms of the relevant provision in the Plan Supplement
shall control. In the event of any inconsistency between the Plan and the Confirmation Order, the Confirmation Order
shall control.

H.       Consent Rights

         Notwithstanding anything herein to the contrary, any and all consent rights of the parties to the Restructuring
Support Agreement set forth in the Restructuring Support Agreement with respect to the form and substance of this
Plan, all exhibits to the Plan, the Plan Supplements, and the Definitive Documents, including any amendments,
restatements, supplements, or other modifications to such agreements and documents, and any consents, waivers, or
other deviations under or from any such documents, shall be incorporated herein by this reference (including to the
applicable definitions in Article I.A hereof) and be fully enforceable as if stated in full herein.

                                           ARTICLE II.
                           ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims and Priority Tax
Claims have not been classified and thus are excluded from the Classes of Claims set forth in Article III of the Plan.

A.       Administrative Claims

         Subject to subparagraph (i) below, in full and complete satisfaction, settlement, discharge and release of and
in exchange for each Allowed Administrative Claim (except to the extent that (a) the Holder of such Allowed
Administrative Claim agrees in writing to less favorable treatment or (b) the Holder of such Allowed Administrative
Claim has been paid in full during the Chapter 11 Cases), the Debtors or Reorganized Debtors, as applicable, at the
option of the Debtors or Reorganized Debtors, as applicable, and with the consent of the Required Consenting
Noteholders, (i) shall pay to each Holder of an Allowed Administrative Claim Cash in an amount equal to the due and
unpaid portion of its Allowed Administrative Claim on the later of (x) the Effective Date, or as soon thereafter as is
reasonably practicable and (y) as soon as practicable after such Allowed Administrative Claim becomes due and
payable, or (ii) shall provide such other treatment as the Holder of such Allowed Administrative Claim may agree to
or otherwise as permitted by section 1129(a)(9) of the Bankruptcy Code; provided, that Administrative Claims
incurred by the Debtors in the ordinary course of business may be paid in the ordinary course of business in accordance
with such applicable terms and conditions relating thereto without further notice to or order of the Bankruptcy Court.

B.       Professional Fee Claims

         1.       Professional Fee Claims

        Professionals (a) asserting a Professional Fee Claim shall deliver to the Debtors their estimates for purposes
of the Debtors computing the Professional Fee Reserve Amount no later than five (5) Business Days prior to the


                                                           13
                Case 20-13005-CSS                 Doc 15        Filed 11/23/20       Page 18 of 50



anticipated Effective Date; provided, that, for the avoidance of doubt, no such estimate shall be deemed to limit the
amount of the fees and expenses that are the subject of a Professional’s final request for payment of Professional
Claims filed with the Bankruptcy Court; provided, further, that, if a Professional does not provide an estimate, the
Debtors may estimate the unpaid and unbilled fees and expenses of such Professional; and (b) asserting a Professional
Fee Claim for services rendered before the Effective Date, for the avoidance of doubt, excluding any claims for
Restructuring Expenses, must file and serve on the Reorganized Debtors and such other Entities who are designated
by the Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court an application for final
allowance of such Professional Fee Claim no later than the Professional Claims Bar Date; provided, that any
Professional who is subject to the Ordinary Course Professionals Order (as applicable) may continue to receive such
compensation and reimbursement of expenses for services rendered before the Effective Date, without further
Bankruptcy Court order, pursuant to the Ordinary Course Professionals Order. Objections to any Professional Fee
Claim must be filed and served on the Reorganized Debtors and the applicable Professional within thirty (30) days
after the filing of the final fee application with respect to the Professional Fee Claim. Any such objections that are not
consensually resolved may be set for hearing on twenty-one (21) days’ notice.

         2.       Professional Fee Escrow Amount

         On the Effective Date, the Debtors or the Reorganized Debtors, as applicable, shall establish the Professional
Fee Escrow Account and fund such account with Cash equal to the Professional Fee Reserve Amount. The
Professional Fee Escrow Account shall be maintained in trust for the Professionals. Each Holder of an Allowed
Professional Fee Claim will be paid by the Reorganized Debtors in Cash from the Professional Fee Escrow Account
within five (5) Business Days of entry of the order approving such Allowed Professional Fee Claim. If the Professional
Fee Escrow Account is depleted, each Holder of an Allowed Professional Fee Claim will be paid the full amount of
such Allowed Professional Fee Claim by the Reorganized Debtors in Cash within five (5) Business Days of entry of
the order approving such Allowed Professional Fee Claim. All amounts remaining in the Professional Fee Escrow
Account after all Allowed Professional Fee Claims have been paid in full shall revert to Reorganized HHI. If the
Professional Fee Escrow Account is insufficient to pay the full amount of all Allowed Professional Fee Claims,
remaining unpaid Allowed Professional Fee Claims will be promptly paid by the Reorganized Debtors without any
further action or order of the Bankruptcy Court.

C.       Priority Tax Claims

         In full and complete satisfaction, settlement, discharge and release of and in exchange for each Allowed
Priority Tax Claim (except to the extent that (a) the Holder of such Allowed Priority Tax Claim agree in writing to
less favorable treatment or (b) the Holder of such Allowed Priority Tax Claim has been paid in full during the Chapter
11 Cases), on the Effective Date, each Holder of an Allowed Priority Tax Claim will be treated in accordance with
section 1129(a)(9)(C) of the Bankruptcy Code.

D.       Statutory Fees

          Notwithstanding anything herein to the contrary, on the Effective Date, the Debtors shall pay, in full, in Cash,
any fees due and owing to the U.S. Trustee at the time of Confirmation pursuant to 28 U.S.C. § 1930(a)(6). On and
after the Effective Date, to the extent the Chapter 11 Cases remains open, and for so long as the Reorganized Debtors
remain obligated to pay quarterly fees, the Reorganized Debtors shall file with the Bankruptcy Court quarterly reports
in a form reasonably acceptable to the U.S. Trustee. The Debtors or Reorganized Debtors, as applicable, shall remain
obligated to pay quarterly fees to the U.S. Trustee until the earliest of the Chapter 11 Cases being closed, dismissed
or converted to a case under chapter 7 of the Bankruptcy Code.

                                       ARTICLE III.
              CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests

        This Plan constitutes a separate Plan proposed by each Debtor within the meaning of section 1121 of the
Bankruptcy Code. Except for the Claims addressed in Article II of this Plan, all Claims and Interests are classified in


                                                           14
                 Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 19 of 50



the Classes set forth below in accordance with section 1122 of the Bankruptcy Code. A Claim or an Interest is
classified in a particular Class only to the extent that the Claim or Interest qualifies within the description of that Class
and is classified in other Classes to the extent that any portion of the Claim or Interest qualifies within the description
of such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving
distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Interest in that Class
and has not been paid, released, or otherwise satisfied prior to the Effective Date.

          This Plan groups the Debtors together solely for the purpose of describing treatment under the Plan,
Confirmation of the Plan, and making distributions in accordance with the Plan in respect of Claims against and
Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s status as a separate legal Entity,
change the organizational structure of the Debtors’ business enterprise, constitute a change of control of any Debtor
for any purpose, cause a merger or consolidation of any legal Entities, or cause the transfer of any assets, and, except
as otherwise provided by or permitted under the Plan, all Debtors shall continue to exist as separate legal Entities after
the Effective Date.

          The following chart represents the classification of Claims and Interests for each Debtor pursuant to the Plan:


  Class             Claim or Interest                       Status                            Voting Rights

                                                                                           Not Entitled to Vote
     1      Other Secured Claims                          Unimpaired
                                                                                           (Deemed to Accept)

                                                                                           Not Entitled to Vote
     2      Other Priority Claims                         Unimpaired
                                                                                           (Deemed to Accept)

                                                                                           Not Entitled to Vote
     3      ABL Claims                                    Unimpaired
                                                                                           (Deemed to Accept)

     4      Secured Notes Claims                           Impaired                          Entitled to Vote

                                                                                           Not Entitled to Vote
     5      General Unsecured Claims                      Unimpaired
                                                                                           (Deemed to Accept)

                                                                                         Not Entitled to Vote
     6      Intercompany Claims                     Unimpaired / Impaired
                                                                                     (Deemed to Accept or Reject)

                                                                                           Not Entitled to Vote
     7      Section 510(b) Claims                          Impaired
                                                                                           (Deemed to Reject)

                                                                                         Not Entitled to Vote
     8      Intercompany Interests                  Unimpaired / Impaired
                                                                                     (Deemed to Accept or Reject)

     9      Existing Equity Interests                      Impaired                          Entitled to Vote

         Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of the Debtors or the
Reorganized Debtors, as applicable, in respect of any Unimpaired Claims, including all rights in respect of legal and
equitable defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

B.        Treatment of Classes of Claims and Interests

          To the extent a Class contains Allowed Claims or Allowed Interests with respect to any Debtor, the
classification of Allowed Claims and Allowed Interests is specified below.



                                                             15
     Case 20-13005-CSS            Doc 15          Filed 11/23/20       Page 20 of 50



1.    Class 1 — Other Secured Claims

      (a)     Classification: Class 1 consists of all Other Secured Claims against each Debtor.

      (b)     Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
              to less favorable treatment, to the extent such claim has not already been paid in full during
              the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
              and in exchange for each Allowed Other Secured Claim, each Holder thereof shall receive,
              at the option of the Debtors and with the consent of the Required Consenting Noteholders:
              (a) payment in full in cash of its Other Secured Claim on the Effective Date (or as soon
              thereafter as reasonably practicable); (b) the collateral securing its Allowed Other Secured
              Claim; (c) reinstatement of its Allowed Other Secured Claim under section 1124 of the
              Bankruptcy Code; (d) such other treatment rendering its Allowed Other Secured Claim
              unimpaired in accordance with section 1124 of the Bankruptcy Code; or (e) the indubitable
              equivalent of such claim.

      (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Other Secured Claims
              are conclusively presumed to have accepted the Plan under section 1126(f) of the
              Bankruptcy Code. Therefore, Holders of Allowed Other Secured Claims are not entitled
              to vote to accept or reject the Plan.

2.    Class 2 — Other Priority Claims

      (a)     Classification: Class 2 consists of all Other Priority Claims against each Debtor.

      (b)     Treatment: Except to the extent that a Holder of an Allowed Other Priority Claim agrees
              to less favorable treatment, to the extent such claim has not already been paid in full during
              the Chapter 11 Cases, in full and final satisfaction, settlement, release, and discharge of,
              and in exchange for each Allowed Other Priority Claim, each Holder thereof shall receive
              treatment consistent with the provisions of section 1129(a)(9) of the Bankruptcy Code, in
              each case, as determined by the Debtors with the consent of the Required Consenting
              Noteholders.

      (c)     Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Other Priority Claims
              are conclusively presumed to have accepted the Plan under section 1126(f) of the
              Bankruptcy Code. Therefore, Holders of Allowed Other Priority Claims are not entitled to
              vote to accept or reject the Plan.

3.    Class 3 —ABL Claims

      (a)     Classification: Class 3 consists of all ABL Claims.

      (b)     Treatment: On the Effective Date, each Holder of an Allowed ABL Claim shall be paid in
              full in cash with the proceeds of the Exit ABL Facility.

      (c)     Voting: Class 3 is Unimpaired under the Plan. Holders of Allowed ABL Claims are
              conclusively presumed to have accepted the Plan under section 1126(f) of the Bankruptcy
              Code. Therefore, Holders of Allowed ABL Claims are not entitled to vote to accept or
              reject the Plan.

4.    Class 4 —Secured Notes Claims

      (a)     Allowance: The Secured Notes Claims shall be Allowed in an aggregate principal amount
              of no less than $378,634,000, plus all other unpaid and outstanding obligations including
              any accrued and unpaid interest thereon (including at any applicable default rate), and all


                                             16
     Case 20-13005-CSS            Doc 15          Filed 11/23/20       Page 21 of 50



              applicable fees, costs, charges, expenses, premiums or other amounts arising under the
              Indentures and other Loan Documents (as defined therein), in each case, as of the Petition
              Date.

      (b)     Classification: Class 4 consists of all Secured Notes Claims.

      (c)     Treatment: On or as soon as reasonably practicable following the Effective Date, except
              to the extent that a Holder of an Allowed Secured Notes Claim agrees to less favorable
              treatment, in full and final satisfaction, settlement, release, and discharge of, and in
              exchange for each Allowed Secured Notes Claim, each Holder thereof (and/or its designee)
              shall receive its Pro Rata share of and/or interest in (i) 99% of the New Common Stock
              (subject to dilution from the Management Incentive Plan) and (ii) the Exit Take Back Debt.

      (d)     Voting: Class 4 is Impaired under the Plan. Holders of Allowed Secured Notes Claims are
              entitled to vote to accept or reject the Plan.

5.    Class 5 — General Unsecured Claims

      (a)     Classification: Class 5 consists of all General Unsecured Claims against each Debtor.

      (b)     Treatment: Except to the extent that a Holder of an Allowed General Unsecured Claim has
              already been paid during the Chapter 11 Cases or such Holder agrees to less favorable
              treatment, in full and final satisfaction, settlement, release, and discharge of and in
              exchange for its Allowed General Unsecured Claim, each Holder of an Allowed General
              Unsecured Claim shall receive, at the Debtors’ option and with the consent of the Required
              Consenting Noteholders: (i) if such Allowed General Unsecured Claim is due and payable
              on or before the Effective Date, payment in full, in Cash, of the unpaid portion of its
              Allowed General Unsecured Claim on the Effective Date; (ii) if such Allowed General
              Unsecured Claim is not due and payable before the Effective Date, payment in the ordinary
              course of business consistent with past practices; or (iii) other treatment, as may be agreed
              upon by the Debtors, the Required Consenting Noteholders and the Holder of such Allowed
              General Unsecured Claim, such that the Allowed General Unsecured Claim shall be
              rendered unimpaired pursuant to section 1124(1) of the Bankruptcy Code.

      (c)     Voting: Class 5 is Unimpaired under the Plan. Holders of Allowed General Unsecured
              Claims are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of
              the Bankruptcy Code. Therefore, Holders of Allowed General Unsecured Claims are not
              entitled to vote to accept or reject the Plan.

6.    Class 6 — Intercompany Claims

      (a)     Classification: Class 6 consists of all Intercompany Claims.

      (b)     Treatment: On the Effective Date, in full and final satisfaction, settlement, discharge and
              release of, and in exchange for, each Intercompany Claim, at the option of the Reorganized
              Debtors and with the consent of the Required Consenting Noteholders, each Allowed
              Intercompany Claim shall be (i) Unimpaired and Reinstated or (ii) Impaired and canceled
              and released without any distribution.

      (c)     Voting: Holders of Allowed Intercompany Claims in Class 6 are either (i) Unimpaired,
              and such Holders are conclusively deemed to have accepted the Plan pursuant to
              section 1126(f), or (ii) Impaired, and such Holders are conclusively deemed to have
              rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore, Holders
              of Allowed Intercompany Claims are not entitled to vote to accept or reject the Plan.



                                             17
                Case 20-13005-CSS              Doc 15          Filed 11/23/20       Page 22 of 50



         7.       Class 7 — Section 510(b) Claims

                  (a)      Classification: Class 7 consists of Section 510(b) Claims against each Debtor.

                  (b)      Treatment: Section 510(b) Claims shall be discharged, canceled, released, and
                           extinguished without any distribution to Holders of such Claims. The Debtors believe that
                           no Section 510(b) Claims exist.

                  (c)      Voting: Class 7 is Impaired by the Plan, and Holder of Section 510(b) Claims are
                           conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
                           Bankruptcy Code. Therefore, Holders of Section 510(b) Claims are not entitled to vote to
                           accept or reject the Plan.

         8.       Class 8 — Intercompany Interests

                  (a)      Classification: Class 8 consists of all Intercompany Interests.

                  (b)      Treatment: On the Effective Date, in full and final satisfaction, settlement, discharge and
                           release of, and in exchange for, each Intercompany Interest, at the option of the
                           Reorganized Debtors and with the consent of the Required Consenting Noteholders, each
                           Intercompany Interest shall be (i) Unimpaired and Reinstated or (ii) Impaired and canceled
                           and released without any distribution.

                  (c)      Voting: Holders of Intercompany Interests in Class 8 are either (i) Unimpaired, and such
                           Holders are conclusively deemed to have accepted the Plan pursuant to section 1126(f), or
                           (ii) Impaired, and such Holders are conclusively deemed to have rejected the Plan pursuant
                           to section 1126(g) of the Bankruptcy Code. Therefore, Holders of Intercompany Interests
                           are not entitled to vote to accept or reject the Plan.

         9.       Class 9 —Existing Equity Interests

                  (a)      Classification: Class 9 consists of all Existing Equity Interests.

                  (b)      Treatment: On the Effective Date, each Existing Equity Interest shall be canceled,
                           released, and extinguished, and will be of no further force or effect and Holders of Allowed
                           Existing Common Equity Interests on the Effective Date shall receive their Pro Rata share
                           of the Equity Recovery.

                  (c)      Voting: Class 9 is Impaired under the Plan. Holders of Allowed Existing Common Equity
                           Interests on the Voting Record Date are entitled to vote to accept or reject the Plan.

C.       Special Provision Governing Unimpaired Claims

          The Debtors, the Reorganized Debtors and any other Entity shall retain all defenses, counterclaims, rights to
setoff and rights to recoupment, if any, as to Unimpaired Claims other than the CITIC Claim and the MSA Claim.
Holders of Unimpaired Claims shall not be required to file a Proof of Claim with the Court and shall retain all their
rights under applicable non-bankruptcy Law to pursue their Unimpaired Claims in any forum with jurisdiction over
the parties. Notwithstanding anything to the contrary in the Plan, each Holder of an Unimpaired Claim shall be entitled
to enforce its rights in respect of such Unimpaired Claim against the Debtors or the Reorganized Debtors, as
applicable, until such Unimpaired Claim has been either (a) paid in full (i) on terms agreed to between the Holder of
such Unimpaired Claim and the Debtors or the Reorganized Debtors, as applicable, or (ii) in accordance with the terms
and conditions of the applicable documentation or laws giving rise to such Unimpaired Claim or (b) otherwise satisfied
or disposed of as determined by a court of competent jurisdiction. If the Debtors or the Reorganized Debtors dispute
any Unimpaired Claim, such dispute shall be determined, resolved or adjudicated pursuant to applicable non-
bankruptcy law.


                                                          18
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 23 of 50



D.       Voting Classes; Presumed Acceptance by Non-Voting Classes

         1.      Presumed Acceptance of Plan: Classes 1, 2, 3, 5, 6 (if so treated) and 8 (if so treated) are Unimpaired
by the Plan and are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code.

         2.      Presumed Rejection of Plan: Classes 6 (if so treated), 7, and 8 (if so treated) are Impaired by the
Plan and are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.

         3.      Voting Classes: Each Holder of an Allowed Claim or Interest in the Voting Classes as of the
applicable Voting Record Date is entitled to vote to accept or reject the Plan.

          4.       Acceptance by Impaired Classes of Claims: Pursuant to section 1126(c) of the Bankruptcy Code
and except as otherwise provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims has accepted
the Plan if the Holders of at least two-thirds in dollar amount and more than one-half in number of the Allowed Claims
in such Class actually voting have voted to accept the Plan.

          5.       Plan Cannot be Confirmed as to Some or All Debtors: If the Plan cannot be confirmed as to any
Debtor, with the consent of the Required Consenting Noteholders and without prejudice to and subject to the respective
parties’ rights under the Restructuring Support Agreement, then the Debtors (a) may revoke the Plan as to such Debtor
or (b) may revoke the Plan as to any Debtor (and any such Debtor’s Chapter 11 Case may be converted, continued or
dismissed) and confirm the Plan as to the remaining Debtors to the extent required without the need for re-solicitation
as to any Holder of a Claim against and/or Equity Interest in a Debtor for which the Plan is not so revoked.

E.       Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

F.       Subordinated Claims and Interests

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized Debtors, as applicable,
reserve the right to re-classify any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

G.       Intercompany Interests

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by Holders of such Intercompany Interests on account of their Intercompany Interests, but for the purposes
of administrative convenience and in exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan
to provide management services to certain other Debtors and Reorganized Debtors, to use certain funds and assets as
set forth in the Plan to make certain distributions and satisfy certain obligations of certain other Debtors and
Reorganized Debtors to the Holders of certain Allowed Claims. For the avoidance of doubt, any Interest in non-
Debtor subsidiaries owned by a Debtor shall continue to be owned by the applicable Reorganized Debtor.




                                                           19
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 24 of 50



H.       Controversy Concerning Impairment

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
Date.

I.       Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

         The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code with
respect to any rejecting Class of Claims or Interests. The Debtors reserve the right to modify the Plan in accordance
with Article X hereof to the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code
requires modification, including by modifying the treatment applicable to a Class of Claims or Interests to render such
Class of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules or
to withdraw the Plan as to such Debtor.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       Corporate and Organizational Existence

         Except as otherwise provided in the Plan or any agreement, instrument or other document incorporated in the
Plan or the Plan Supplement, on the Effective Date, each Reorganized Debtor shall continue to exist, pursuant to its
organizational documents in effect prior to the Effective Date, except as otherwise set forth herein or in the Plan
Supplement, without any prejudice to any right to terminate such existence (whether by merger or otherwise) in
accordance with applicable Law after the Effective Date. To the extent such documents are amended on or prior to
the Effective Date, such documents are deemed to be amended pursuant to the Plan without any further notice to or
action, order or approval of the Bankruptcy Court.

B.       Corporate Action

          On or before the Effective Date, as applicable, all actions contemplated under the Plan or the Plan Supplement
shall be deemed authorized and approved in all respects, including: (1) adoption or assumption, as applicable, of the
agreements with existing management; (2) selection of the directors, managers, and officers for the Reorganized
Debtors; (3) implementation of the Restructuring Transactions; (4) issuance and distribution of the New Common
Stock by the Distribution Agent; (5) adoption of the New Organizational Documents; (6) entry into the Exit Facility
Documents; (7) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and
Unexpired Leases; (8) all other actions contemplated under the Plan (whether to occur before, on, or after the Effective
Date); and (9) all other acts or actions contemplated or reasonably necessary or appropriate to properly consummate
the Restructuring Transactions contemplated by the Plan (whether to occur before, on or after the Effective Date). All
matters provided for in the Plan involving the corporate structure of the Debtors or the Reorganized Debtors, as
applicable, and any corporate action required by the Debtors or the Reorganized Debtors in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement of further action by the security
holders, directors, managers, or officers of the Debtors or the Reorganized Debtors, as applicable. On or (as applicable)
prior to the Effective Date, the appropriate officers of the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to issue, execute, and deliver the agreements, documents, securities, and instruments contemplated under
the Plan (or necessary or desirable to effect the transactions contemplated under the Plan) in the name of and on behalf
of the Reorganized Debtors, including the New Shareholders Agreement, the New Organizational Documents, the
Exit Facility Documents, and any and all other agreements, documents, securities, and instruments relating to the
foregoing. The authorizations and approvals contemplated by Article IV.J of the Plan shall be effective
notwithstanding any requirements under non-bankruptcy law.

C.       Organizational Documents of the Reorganized Debtors

         On the Effective Date, the New Organizational Documents shall become effective and be deemed to amend
and restate the current organizational documents without the need for any further notice or approvals. To the extent


                                                           20
               Case 20-13005-CSS               Doc 15         Filed 11/23/20       Page 25 of 50



necessary, the New Organizational Documents will (i) include, among other things, pursuant to section 1123(a)(6) of
the Bankruptcy Code, a provision prohibiting the issuance of non-voting equity securities, but only to the extent
required by section 1123(a)(6) of the Bankruptcy Code, and (ii) to the extent necessary or appropriate, include such
provisions as may be needed to effectuate and consummate the Plan and the transactions contemplated herein. After
the Effective Date, each Reorganized Debtor may amend and restate its organizational documents, as permitted by
applicable Law and pursuant to the terms contained therein.

D.      Managers, Directors and Officers of Reorganized Debtors; Corporate Governance

          On the Effective Date, Reorganized HHI shall enter into and deliver the New Shareholders Agreement, in
substantially the forms included in the Plan Supplement, to each Holder of New Common Stock and such Holders
shall be bound thereby, without the need for execution by any party thereto other than Reorganized HHI.

           The number and identity of the initial members of the New Board shall be determined by the Required
Consenting Noteholders in consultation with the Debtors or Reorganized Debtors, as applicable, provided that the
initial directors of the New Board shall include the President of HHI. Subsequent members of the New Board shall
be selected in accordance with the New Organizational Documents, the Restructuring Term Sheet and the New
Shareholders Agreement.

E.      Exit ABL Loan Documents

        1.       On the Effective Date, the applicable Reorganized Debtors shall execute and deliver the Exit ABL
                 Credit Agreement and the other Exit ABL Credit Documents. Confirmation shall be deemed
                 approval of the Exit ABL Facility (including transactions contemplated thereby, and all actions to
                 be taken, undertakings to be made, and obligations to be incurred and fees paid by the Debtors or
                 Reorganized Debtors in connection therewith). The Reorganized Debtors shall execute and deliver
                 those documents necessary or appropriate to obtain the Exit ABL Facility, including the Exit ABL
                 Credit Documents.

        2.       On the Effective Date, as applicable, all Liens and security interests granted pursuant to, or in
                 connection with the Exit ABL Credit Agreement shall be deemed granted by the Reorganized
                 Debtors pursuant to the Exit ABL Credit Agreement, and all Liens and security interests granted
                 pursuant to, or in connection with the Exit ABL Credit Agreement (including any Liens and security
                 interests granted on the Reorganized Debtors’ assets) shall (i) be valid, binding, perfected,
                 enforceable liens and security interests in the property described in the Exit ABL Credit Agreement
                 and the other “Loan Documents” (as defined therein or any similar defined term), with the priorities
                 established in respect thereof under applicable non-bankruptcy Law and the Exit Intercreditor
                 Agreement, and (ii) not be enjoined or subject to discharge, impairment, release, avoidance,
                 recharacterization, or subordination under any applicable law, the Plan, or the Confirmation Order.

        3.       The Reorganized Debtors shall also execute, deliver, file, record and issue any other related notes,
                 guarantees, deeds of trust, security documents or instruments (including UCC financing statements),
                 amendments to the foregoing, or agreements in connection therewith, in each case, without (A)
                 further notice to or order of the Bankruptcy Court or (B) further act or action under applicable law,
                 regulation, order or rule or the vote, consent, authorization or approval of any Entity (it being
                 understood that perfection shall occur automatically by virtue of the entry of the Confirmation Order
                 without the need for any filings or recordings) and will thereafter cooperate to make all other filings
                 and recordings that otherwise would be necessary under applicable Law to give notice of such liens
                 and security interests to third parties.

F.      Exit Take Back Debt Documents

        1.       On the Effective Date, the applicable Reorganized Debtors shall execute and deliver the Exit Take
                 Back Debt Agreement and the other Exit Take Back Debt Documents. Confirmation shall be deemed
                 approval of the Exit Take Back Debt (including transactions contemplated thereby, and all actions


                                                         21
                 Case 20-13005-CSS               Doc 15          Filed 11/23/20        Page 26 of 50



                   to be taken, undertakings to be made, and obligations to be incurred and fees paid by the Debtors or
                   Reorganized Debtors in connection therewith). The Reorganized Debtors shall execute and deliver
                   those documents necessary or appropriate to obtain the Exit Take Back Debt, including the Exit
                   Take Back Debt Documents.

         2.        On the Effective Date, as applicable, all Liens and security interests granted pursuant to, or in
                   connection with the Exit Take Back Debt Agreement shall be deemed granted by the Reorganized
                   Debtors pursuant to the Exit Take Back Debt Agreement, and all Liens and security interests granted
                   pursuant to, or in connection with the Exit Take Back Debt Agreement (including any Liens and
                   security interests granted on the Reorganized Debtors’ assets) shall (i) be valid, binding, perfected,
                   enforceable liens and security interests in the property described in the Exit Take Back Debt
                   Agreement and the other “Loan Documents” (as defined therein or any similar defined term), with
                   the priorities established in respect thereof under applicable non-bankruptcy Law and the Exit
                   Intercreditor Agreement, and (ii) not be enjoined or subject to discharge, impairment, release,
                   avoidance, recharacterization, or subordination under any applicable law, the Plan, or the
                   Confirmation Order.

         3.        The Reorganized Debtors shall also execute, deliver, file, record and issue any other related notes,
                   guarantees, deeds of trust, mortgages, security documents or instruments (including UCC financing
                   statements), amendments to the foregoing, or agreements in connection therewith, in each case,
                   without (A) further notice to or order of the Bankruptcy Court or (B) further act or action under
                   applicable law, regulation, order or rule or the vote, consent, authorization or approval of any Entity
                   (it being understood that perfection shall occur automatically by virtue of the entry of the
                   Confirmation Order without the need for any filings or recordings) and will thereafter cooperate to
                   make all other filings and recordings that otherwise would be necessary under applicable Law to
                   give notice of such liens and security interests to third parties.

         For the avoidance of doubt, on the Effective Date, all Holders of Secured Notes Claims shall be deemed party
to the Exit Take Back Debt Agreement and the applicable other Exit Take Back Debt Documents, in each case, without
the need for execution by any party thereto other than Reorganized HHI.

G.       Exemption from Registration Requirements

         All shares of New Common Stock or other Securities, as applicable, issued and distributed pursuant to the
Plan, will be issued and distributed without registration under the Securities Act or any similar federal, state, or local
Law in reliance upon (1) section 1145 of the Bankruptcy Code; (2) section 4(a)(2) of the Securities Act or Regulation
D promulgated thereunder; or (3) such other exemption as may be available from any applicable registration
requirements.

          To the extent that the offering, issuance, and distribution of any shares of New Common Stock or other
Securities pursuant to the Plan is in reliance upon section 1145 of the Bankruptcy Code, it is exempt from, among
other things, the registration requirements of Section 5 of the Securities Act and any other applicable U.S. state or
local Law requiring registration prior to the offering, issuance, distribution, or sale of Securities. Such shares of New
Common Stock or other Securities to be issued under the Plan pursuant to section 1145 of the Bankruptcy Code (a)
will not be “restricted securities” as defined in Rule 144(a)(3) under the Securities Act, and (b) subject to the terms of
the New Shareholders Agreement, will be freely tradable and transferable by any initial recipient thereof that (i) is not
an “affiliate” of the Debtors as defined in Rule 144(a)(1) under the Securities Act, (ii) has not been such an “affiliate”
within 90 days of such transfer, and (iii) is not an entity that is an “underwriter” as defined in subsection (b) of Section
1145 of the Bankruptcy Code.

          All shares of New Common Stock or other Securities pursuant to the Plan that are not issued in reliance on
section 1145 of the Bankruptcy Code will be issued without registration under the Securities Act or any similar federal,
state, or local Law in reliance on section 4(a)(2) of the Securities Act or Regulation D promulgated thereunder, or
such other exemption as may be available from any applicable registration requirements. All shares of New Common
Stock or other Securities issued pursuant to the exemption from registration set forth in section 4(a)(2) of the Securities
Act or Regulation D promulgated thereunder will be considered “restricted securities” and may not be transferred

                                                            22
                 Case 20-13005-CSS               Doc 15          Filed 11/23/20        Page 27 of 50



except pursuant to an effective registration statement under the Securities Act or an available exemption therefrom.
The New Common Stock underlying the Management Incentive Plan will be issued pursuant to a registration statement
or an available exemption from registration under the Securities Act and other applicable law.

          The availability of the exemption under section 1145 of the Bankruptcy Code or any other applicable
securities laws shall not be a condition to the occurrence of the Effective Date.

         Should the Reorganized Debtors elect, on or after the Effective Date, to reflect all or any portion of the
ownership of Reorganized HHI’s New Common Stock through the facilities of the Depositary Trust Company
(“DTC”), the Reorganized Debtors shall not be required to provide any further evidence other than the Plan or
Confirmation Order with respect to the treatment of such applicable portion of Reorganized HHI’s New Common
Stock, and such Plan or Confirmation Order shall be deemed to be legal and binding obligations of the Reorganized
Debtors in all respects.

         DTC shall be required to accept and conclusively rely upon the Plan and Confirmation Order in lieu of a
legal opinion regarding whether Reorganized HHI’s New Common Stock is exempt from registration and/or eligible
for DTC book-entry delivery, settlement, and depository services.

        Notwithstanding anything to the contrary in the Plan, no Entity (including, for the avoidance of doubt, DTC)
may require a legal opinion regarding the validity of any transaction contemplated by the Plan, including, for the
avoidance of doubt, whether Reorganized HHI’s New Common Stock are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depository services.

H.       Cancellation of Certain Existing Security Interests

          Upon the full payment or other satisfaction of an Allowed Other Secured Claim, or promptly thereafter, the
Holder of such Allowed Other Secured Claim shall deliver to the Debtors or Reorganized Debtors (as applicable) any
termination statements, instruments of satisfaction or releases of all security interests with respect to its Allowed Other
Secured Claim that may reasonably be required in order to terminate any related financing statements, mortgages,
mechanic’s liens or lis pendens and take any and all other steps reasonably requested by the Debtors, the Reorganized
Debtors, the Exit ABL Agent or the Exit Take Back Agent that are necessary to cancel and/or extinguish any Liens or
security interests securing such Holder’s Other Secured Claim.

I.       Management Incentive Plan

         Within sixty (60) days of the Effective Date, the Reorganized Debtors shall enter into the Management
Incentive Plan, the terms of which shall be determined and approved by the New Board, provided that such terms shall
be consistent with the Restructuring Term Sheet.

J.       Restructuring Transactions

          Following Confirmation, the Debtors and/or the Reorganized Debtors, as applicable, shall take any actions
as may be necessary or appropriate to effect a restructuring of the Debtors’ business or the overall organization or
capital structure subject to and consistent with the terms of the Plan and the Restructuring Support Agreement and
subject to the consent rights set forth therein in all respects. The actions taken by the Debtors and/or the Reorganized
Debtors, as applicable, to effect the Restructuring Transactions may include: (i) the execution, delivery, adoption
and/or amendment of appropriate agreements or other documents of restructuring, conversion, disposition, dissolution,
liquidation, merger or transfer containing terms that are consistent with the terms of the Plan and the Restructuring
Support Agreement and any documents contemplated hereunder or thereunder and that satisfy the applicable
requirements of applicable state Law and any other terms to which the applicable parties may agree; (ii) the execution,
delivery, adoption and/or amendment of appropriate instruments of transfer, assignment, assumption or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan, the Restructuring
Support Agreement and any documents contemplated hereunder or thereunder and having any other terms for which
the applicable parties may agree; (iii) the filing of appropriate certificates or articles of incorporation or formation,
reincorporation, merger, conversion, dissolution or other organizational documents, as applicable, pursuant to


                                                            23
                Case 20-13005-CSS                Doc 15         Filed 11/23/20       Page 28 of 50



applicable state law, including certificates of dissolution with respect to certain Debtors; (iv) the execution, delivery,
adoption and/or amendment of all filings, disclosures or other documents necessary to obtain any necessary third-
party approvals; (v) the execution and delivery of the New Shareholders Agreement and the New Organizational
Documents and any certificates or articles of incorporation, bylaws, or such other applicable formation, organizational,
governance, or constitutive documents (if any) of each Reorganized Debtor (including all actions to be taken,
undertakings to be made, and obligations to be incurred and fees and expenses to be paid by the Debtors and/or the
Reorganized Debtors, as applicable), and the issuance, distribution, reservation, or dilution, as applicable, of the New
Common Stock, as set forth herein; (vi) the execution and delivery of the Exit Facility Documents (including all
actions to be taken, undertakings to be made, and obligations to be incurred and fees and expenses to be paid by the
Debtors and/or the Reorganized Debtors, as applicable); (vii) the adoption of the Management Incentive Plan and the
issuance and reservation of equity thereunder to the participants in the Management Incentive Plan on the terms and
conditions set by New Board after the Effective Date, and/or (viii) all other actions that the Debtors and/or the
Reorganized Debtors, as applicable, determine, with the consent of the Required Consenting Noteholders, to be
necessary, desirable or appropriate to implement, effectuate and consummate the Plan or the Restructuring
Transactions contemplated hereby, including making filings or recordings that may be required by applicable state
Law in connection with the Restructuring Transactions. All matters provided for pursuant to the Plan that would
otherwise require approval of the equity holders, managing members, members, managers, directors, or officers of
any Debtor (as of or prior to the Effective Date) will be deemed to have been so approved and will be in effect prior
to, on or after the Effective Date (as appropriate) pursuant to applicable law, the provisions of the New Organizational
Documents, and without any requirement of further action by the equity holders, managing members, members,
managers, directors or officers of such Debtors, or the need for any approvals, authorizations, actions or consents of
any Person.

         The Confirmation Order shall and shall be deemed to, pursuant to both section 1123 and section 363 of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan.

K.       Effectuating Documents; Further Transactions

          On and after the Effective Date, the Reorganized Debtors and the officers and members of the New Board
and any other board of directors or managers of any of the Reorganized Debtors shall be authorized and (as applicable)
directed to issue, execute, deliver, file or record such agreements, securities, instruments, releases and other documents
and take such actions as may be necessary or appropriate to effectuate, implement and further evidence the terms and
conditions of the Plan and the Restructuring Transactions, including the Exit Facility Documents, the New
Shareholders Agreement, the Management Incentive Plan and any New Organizational Documents in the name of and
on behalf of one or more of the Reorganized Debtors, without the need for any approvals, authorization or consents
except those expressly required pursuant to the Plan.

L.       Vesting of Assets in the Reorganized Debtors

          Except as provided elsewhere in the Plan, or in the Confirmation Order, on or after the Effective Date, all
property and assets of the Debtors’ Estates (including Causes of Action, but only to the extent such Causes of Action
have not been waived or released pursuant to the terms of the Plan, pursuant to an order of the Bankruptcy Court, or
otherwise) and any property and assets acquired by the Debtors pursuant to the Plan, will vest in the Reorganized
Debtors, free and clear of all Liens or Claims. Except as may be otherwise provided in the Plan, on and after the
Effective Date, the Reorganized Debtors may operate their businesses and may use, acquire or dispose of property
and compromise or settle any Claims without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the Plan,
the Confirmation Order, the New Organizational Documents or the New Shareholders Agreement.

M.       Release of Liens, Claims and Interests

         Except as otherwise provided in the Plan or in any contract, instrument, release or other agreement or
document entered into or delivered in connection with the Plan, concurrently with the applicable distributions made
pursuant to the Plan, all Liens, Claims or Interests in or against the property of the Estates will be fully released,
terminated, extinguished and discharged, in each case without further notice to or order of the Bankruptcy Court, act

                                                           24
                Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 29 of 50



or action under applicable law, regulation, order or rule or the vote, consent, authorization or approval of any Entity.
Any Entity holding such Liens, Claims, or Interests will, if necessary, pursuant to section 1142 of the Bankruptcy
Code, promptly execute and deliver to the Reorganized Debtors such instruments of termination, release, satisfaction
and/or assignment (in recordable form) as may be reasonably requested by the Reorganized Debtors and shall incur
no liability to any Entity in connection with its execution and delivery of any such instruments.

          On the Effective Date, in exchange for the treatment described herein and as set forth in Article III the Secured
Notes Claims and the ABL Claims shall be discharged, the Liens on the Collateral (as defined in the Indentures or the
ABL Credit Agreement, as applicable) shall be released and the Indentures and the ABL Credit Agreement shall be
cancelled and be of no further force or effect, and the obligations of the Debtors or the Reorganized Debtors thereunder
or in any way related thereto shall be discharged and deemed satisfied in full, and the ABL Agent and the Indenture
Trustee shall be released from all duties and obligations thereunder; provided, however, that notwithstanding
Confirmation or the occurrence of the Effective Date, any credit document or agreement that governs the rights of the
Holder of a Claim or Interest and any debt issued thereunder shall continue in effect solely for purposes of (1) allowing
Holders of Allowed Claims to receive distributions under the Plan; (2) allowing and preserving the rights of the ABL
Agent and the Indenture Trustee to make distributions pursuant to the Plan; (3) preserving the ABL Agent’s and the
Indenture Trustee’s rights to compensation and indemnification as against any money or property distributable to the
Holders of ABL Claims or Secured Notes Claims, including permitting the ABL Agent and the Indenture Trustee to
maintain, enforce, and exercise their respective charging liens, if any, against such distributions; (4) preserving all
rights, including rights of enforcement, of the ABL Agent and the Indenture Trustee against any Person other than a
Released Party (including the Debtors), including with respect to indemnification or contribution from the Holders of
ABL Claims and Secured Notes Claims, pursuant and subject to the terms of the Indentures and the ABL Credit
Agreement, respectively, as in effect on the Effective Date; (5) permitting the ABL Agent and the Indenture Trustee
to enforce any obligation (if any) owed to the ABL Agent and the Indenture Trustee, respectively, under the Plan; (6)
permitting the ABL Agent and the Indenture Trustee to appear in the Chapter 11 Cases or in any proceeding in the
Bankruptcy Court or any other court; and (7) permitting the ABL Agent and the Indenture Trustee to perform and
seek compensation and reimbursement for any functions that are necessary to effectuate the foregoing; provided,
further, however, that (a) the preceding proviso shall not affect the discharge of Claims or Interests pursuant to the
Bankruptcy Code, the Confirmation Order, or the Plan, or result in any expense or liability to the Debtors or
Reorganized Debtors, as applicable, except as expressly provided for in the Plan and (b) except as otherwise provided
in the Plan, the terms and provisions of the Plan shall not modify any existing contract or agreement that would in any
way be inconsistent with distributions under the Plan. The ABL Agent and the Trustee shall be discharged and shall
have no further obligation or liability except as provided in the Plan and Confirmation Order, and after the performance
by the ABL Agent and the Indenture Trustee and their representatives and professionals of any obligations and duties
required under or related to the Plan or Confirmation Order, the ABL Agent and the Indenture Trustee shall be relieved
of and released from any obligations and duties arising under the Plan, the Confirmation Order, and, respectively, the
ABL Credit Agreement and the Indentures, except with respect to such other rights that survive the termination of the
Indentures. The fees, expenses, and costs of the ABL Agent and the Indenture Trustee, including fees, expenses, and
costs of its professionals incurred after the Effective Date in connection with the ABL Credit Agreement and the
Indentures, as applicable, and reasonable and documented costs and expenses associated with effectuating
distributions pursuant to the Plan will be paid by the Reorganized Debtors in the ordinary course.

N.       Cancellation of Notes, Stock, Certificates, Instruments and Agreements

         On the Effective Date, all stock, units, instruments, certificates, agreements and other documents evidencing
the Existing Equity Interests will be cancelled, and the obligations of the Debtors thereunder or in any way related
thereto will be fully released, terminated, extinguished and discharged, in each case without further notice to or order
of the Bankruptcy Court, act or action under applicable law, regulation, order or rule or any requirement of further
action, vote or other approval or authorization by any Person.

O.       Preservation and Maintenance of Debtors’ Causes of Action

         1.       Maintenance of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, except as otherwise provided in Article VIII or
elsewhere in the Plan or the Confirmation Order, or in any contract, instrument, release or other agreement entered

                                                            25
                 Case 20-13005-CSS               Doc 15          Filed 11/23/20        Page 30 of 50



into in connection with the Plan, on and after the Effective Date, the Reorganized Debtors shall retain any and all
rights to commence, pursue, litigate or settle, as appropriate, any and all Causes of Action of the Debtors, whether
existing as of the Petition Date or thereafter arising, in any court or other tribunal, including in an adversary proceeding
filed in the Chapter 11 Cases, but excluding all Avoidance Actions, which shall be deemed released and waived by
the Debtors and Reorganized Debtors as of the Effective Date except for Avoidance Actions brought as counterclaims
or defenses to claims asserted against the Debtors. The Reorganized Debtors, as the successors in interest to the
Debtors and their Estates, may, in their sole and absolute discretion, and will have the exclusive right to, enforce, sue
on, settle, compromise, transfer or assign (or decline to do any of the foregoing) any or all such Causes of Action,
without notice to or approval from the Bankruptcy Court. The Reorganized Debtors or their respective successor(s)
may pursue such retained claims, rights or Causes of Action, suits or proceedings as appropriate, in accordance with
the best interests of the Reorganized Debtors or their respective successor(s) who hold such rights. Upon the Effective
Date, the Reorganized Debtors, as applicable, shall be deemed to have released all Preference Actions held by the
Debtors, if any. For the avoidance of doubt, in no instance will any Cause of Action maintained or preserved pursuant
to this Article IV.O.1 include any Cause of Action with respect to, or against, a Released Party

         2.        Preservation of All Causes of Action Not Expressly Settled or Released

          Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity is (A) expressly
waived, relinquished, released, compromised or settled in the Plan (including and for the avoidance of doubt, the
releases contained in Article VIII of the Plan) or any Final Order (including the Confirmation Order), or (B) subject
to the discharge and injunction provisions in Article VIII of the Plan, and the Confirmation Order, in the case of each
of clauses (A) and (B), the Debtors and the Reorganized Debtors, as applicable, expressly reserve such Cause of
Action for later adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to
such Causes of Action upon or after the Confirmation of the Plan or the Effective Date of the Plan based on the Plan
or the Confirmation Order. No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement
or the Disclosure Statement to any Causes of Action against it as any indication that the Debtors or the Reorganized
Debtors will not pursue any and all available Causes of Action against it. The Debtors and the Reorganized Debtors,
as applicable, expressly reserve all rights to prosecute any and all Causes of Action against any Entity, except as
otherwise expressly provided in the Plan. For the avoidance of doubt, in no instance will any Cause of Action
maintained or preserved pursuant to this Article IV.O.2 include any Cause of Action with respect to, or against, a
Released Party.

P.       Exemption from Certain Taxes and Fees

          To the maximum extent permitted by section 1146 of the Bankruptcy Code, any post-confirmation
(a) issuance, transfer or exchange of any securities, instruments or documents, (b) creation of any Lien, mortgage,
deed of trust or other security interest, (c) sale transactions consummated by the Debtors and approved by the
Bankruptcy Court, including any transfers effectuated under the Plan, (d) assumption, assignment, or sale by the
Debtors of their interests in unexpired leases of nonresidential real property or executory contracts pursuant to section
365(a) of the Bankruptcy Code, (e) grant of collateral under the Exit Take Back Debt Agreement and (f) issuance,
renewal, modification or securing of indebtedness by such means, and the making, delivery or recording of any deed
or other instrument of transfer under, in furtherance of, or in connection with, the Plan, including the Confirmation
Order shall not be subject to any document recording tax, stamp tax, conveyance fee or other similar tax, mortgage
tax, real estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
filing or recording fee, sales tax, use tax or other similar tax or governmental assessment. Consistent with the
foregoing, each recorder of deeds or similar official for any county, city or Governmental Unit in which any instrument
hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and directed to accept such
instrument without requiring the payment of any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer
tax, intangible tax or similar tax.

Q.       Restructuring Expenses

         The Restructuring Expenses incurred, or estimated to be incurred, up to and including the Effective Date
shall be paid in full in Cash on the Effective Date (to the extent not previously paid during the course of the Chapter
11 Cases) without the requirement to file a fee application with the Bankruptcy Court and without any requirement

                                                            26
                 Case 20-13005-CSS               Doc 15          Filed 11/23/20        Page 31 of 50



for Bankruptcy Court review or approval; provided, that, with respect to any such Restructuring Expenses of legal
counsel to the Ad Hoc Noteholder Group or the Sponsor Equityholder (subject to the Sponsor Fee Cap), the Debtors
and Reorganized Debtors (as applicable) shall have the right to review (subject to applicable attorney-client privilege)
and object to any such Restructuring Expenses on reasonableness grounds. All Restructuring Expenses to be paid on
the Effective Date shall be estimated prior to and as of the Effective Date and such estimates shall be delivered to the
Debtors at least five (5) Business Days before the anticipated Effective Date; provided, further, that such estimate
shall not be considered an admission or limitation with respect to such Restructuring Expenses. On the Effective Date,
final invoices for all Restructuring Expenses incurred prior to and as of the Effective Date shall be submitted to the
Debtors.

R.       Distributions

         Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary for the Debtors or
Reorganized Debtors to make payments required pursuant to the Plan will be paid from the Cash balances of the
Debtors or the Reorganized Debtors. Cash payments to be made pursuant to the Plan will be made by the Reorganized
Debtors, as applicable, or any designated Affiliates of the Reorganized Debtors on their behalf.

                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Debtors Assumption of Executory Contracts and Unexpired Leases

          Except as otherwise provided in the Plan, as of the Effective Date, each Debtor shall be deemed to have
assumed each Executory Contract and Unexpired Lease to which it is a party in accordance with, and subject to, the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, without the need for any further notice
to or action, order or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease: (1) was
assumed or rejected previously by such Debtor; (2) expired or terminated pursuant to its own terms prior to the
Effective Date; (3) is the subject of a motion to reject filed on or before the Effective Date; or (4) identified on the
Rejected Executory Contract and Unexpired Lease List (which shall be included in the Plan Supplement) as an
Executory Contract or Unexpired Lease designated for rejection. The assumption of Executory Contracts and
Unexpired Leases hereunder may include the assignment of certain of such contracts to one or more Reorganized
Debtors. The Confirmation Order will constitute an order of the Bankruptcy Court approving the above described
assumptions.

          Entry of the Confirmation Order by the Bankruptcy Court shall constitute an order approving the rejection
of Executory Contracts and Unexpired Leases identified on the Rejected Executory Contract and Unexpired Lease
List and assumption or, as applicable, assumption and assignment, of all other Executory Contracts and Unexpired
Leases, subject to the exceptions noted above, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code.
Notwithstanding anything to the contrary in the Plan, the Debtors or Reorganized Debtors, as applicable, reserve the
right to alter, amend, modify, or supplement the Rejected Executory Contract and Unexpired Lease List prior to the
Effective Date.

          To the maximum extent permitted by law, to the extent that any provision in any Executory Contract or
Unexpired Lease assumed, or amended and assumed, and, in either case, potentially assigned, restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the assumption, or amendment and assumption,
and, in either case, the potential assignment of such Executory Contract or Unexpired Lease (including any “change
of control” provision), then such provision shall be deemed modified such that the transactions contemplated by the
Plan shall not entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or to
exercise any other default-related rights with respect thereto.

         Except as otherwise provided herein or agreed to by the Debtors and the applicable counterparty, each
assumed Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
restatements or other agreements related thereto, and all rights related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal and any other interests. Modifications,
amendments, supplements and restatements to prepetition Executory Contracts and Unexpired Leases that have been
executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the

                                                            27
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 32 of 50



Executory Contract or Unexpired Lease or the validity, priority, or amount of any Claims that may arise in connection
therewith.

          If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired Leases are assumed
pursuant to the Plan, the Confirmation Order shall be a determination that such counterparty’s Executory Contracts
and/or Unexpired Leases that are being rejected pursuant to the Plan are severable agreements that are not integrated
with those Executory Contracts and/or Unexpired Leases that are being assumed pursuant to the Plan. Parties seeking
to contest this finding with respect to their Executory Contracts and/or Unexpired Leases must file a timely objection
to the Plan on the grounds that their agreements are integrated and not severable, and any such dispute shall be resolved
by the Bankruptcy Court at the Confirmation Hearing (to the extent not resolved by the parties prior to the
Confirmation Hearing).

B.       Claims Based on Rejection of Executory Contracts and Unexpired Leases

          Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Bankruptcy Court within 30 days after the later of (1) the date of
entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the
effective date of such rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically disallowed,
forever barred from assertion, and shall not be enforceable against the Debtors or the Reorganized Debtors, the Estates,
or their property without the need for any objection by the Reorganized Debtors of further notice to, or action, order,
or approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of the Executory
Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged, notwithstanding anything in
the Proof of Claim to the contrary. All Allowed Claims arising from the rejection of an Executory Contract or
Unexpired Lease shall be classified as General Unsecured Claims and shall be treated in accordance with Article
III.B.5 of the Plan.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

         The Reorganized Debtors shall satisfy any monetary defaults under any Executory Contract or Unexpired
Lease to be assumed hereunder, to the extent required by section 365(b)(1) of the Bankruptcy Code, upon assumption
thereof in the ordinary course of business. If a counterparty to any Executory Contract or Unexpired Lease believes
any amounts are due as a result of such Debtor’s monetary default thereunder, it shall assert a Cure Claim against the
Debtors or Reorganized Debtors, as applicable, in the ordinary course of business, subject to all defenses the Debtors
or Reorganized Debtors may have with respect to such Cure Claim. Any Cure Claim shall be deemed fully satisfied,
released and discharged upon payment by the Reorganized Debtors of the applicable Cure Claim; provided, that
nothing herein shall prevent the Reorganized Debtors from paying any Cure Claim despite the failure of the relevant
counterparty to assert or file such request for payment of such Cure Claim. The Debtors, with the consent of the
Required Consenting Noteholders, or the Reorganized Debtors, as applicable, may settle any Cure Claims without any
further notice to or action, order or approval of the Bankruptcy Court.

          As set forth in the notice of the Confirmation Hearing, any objection to the assumption of an Executory
Contract or Unexpired Lease under the Plan, including an objection regarding the ability of the Reorganized Debtors
to provide “adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code),
must have been filed with the Bankruptcy Court by the deadline set by the Bankruptcy Court for objecting to
Confirmation of the Plan, or such other deadline as may have been established by order of the Bankruptcy Court. To
the extent any such objection is not determined by the Bankruptcy Court at the Confirmation Hearing, such objection
may be heard and determined at a subsequent hearing. Any counterparty to an Executory Contract or Unexpired Lease
that did not timely object to the proposed assumption of any Executory Contract or Unexpired Lease by the deadline
established by the Bankruptcy Court will be deemed to have consented to such assumption.

         In the event of a dispute regarding (1) the amount of any Cure Claim, (2) the ability of the Reorganized
Debtors to provide “adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy
Code) under the Executory Contract or Unexpired Lease to be assumed or (3) any other matter pertaining to
assumption or the payment of Cure Claims required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure

                                                           28
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 33 of 50



Claim, if any, shall occur as soon as reasonably practicable after entry of a Final Order or Final Orders resolving such
dispute and approving such assumption. The Debtors (with the consent of the Required Consenting Noteholders), or
Reorganized Debtors, as applicable, reserve the right at any time prior to the Effective Date to move to reject any
Executory Contract or Unexpired Lease based upon the existence of any unresolved dispute or upon a resolution of
such dispute that is unfavorable to the Debtors or Reorganized Debtors.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise, and full
payment of any applicable Cure Claims pursuant to the Plan, shall result in the full release and satisfaction of any
Claims or defaults, whether monetary or non-monetary, including defaults of provisions restricting the change in
control or ownership interest composition or other bankruptcy-related defaults, arising under any assumed Executory
Contract or Unexpired Lease at any time prior to the date that the Reorganized Debtors assume such Executory
Contract or Unexpired Lease. Any Proofs of Claim filed with respect to an Executory Contract or Unexpired Lease
that has been assumed shall be deemed disallowed and expunged, without further notice to or action, order, or approval
of the Bankruptcy Court.

D.       Assumption of Insurance Policies

          Notwithstanding anything in the Plan to the contrary, all of the Debtors’ insurance policies and any
agreements, documents or instruments relating thereto, are treated as and deemed to be Executory Contracts under the
Plan. On the Effective Date, pursuant to section 365(a) of the Bankruptcy Code, the Reorganized Debtors shall be
deemed to have assumed all insurance policies and any agreements, documents and instruments related thereto,
including all D&O Liability Insurance Policies. Entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Reorganized Debtors’ assumption of all such insurance policies, including the D&O Liability
Insurance Policies. Notwithstanding anything to the contrary contained in the Plan, Confirmation shall not discharge,
impair or otherwise modify any indemnity obligations presumed or otherwise referenced in the foregoing insurance
policies, including the D&O Liability Insurance Policies, and each such indemnity obligation will be deemed and
treated as an Executory Contract that has been assumed by the Reorganized Debtors under the Plan as to which no
Proof of Claim need be filed, and shall survive the Effective Date.

          After the Effective Date, the Reorganized Debtors shall not terminate or otherwise reduce, modify or restrict
in any way, the coverage under any D&O Liability Insurance Policy (including such tail coverage liability insurance)
in effect or purchased as of the Petition Date, and all members, managers, directors and officers of the Reorganized
Debtors who served in such capacity at any time prior to the Effective Date or any other individuals covered by such
D&O Liability Insurance Policy shall be entitled to the full benefits of any such policy for the full term of such policy
(and all tail coverage related thereto) regardless of whether such members, managers, directors and/or officers remain
in such positions after the Effective Date.

E.       Rejection of MSA and CITIC Agreement

          Notwithstanding anything herein to the contrary, on the Effective Date, the MSA and the CITIC Agreement
shall each be rejected pursuant to section 365(a) of the Bankruptcy Code. In full and complete satisfaction of any
and all Claims, rights or obligations under the MSA and the rejection thereof, the Sponsor Equityholder shall be
entitled to the MSA Claim. In full and complete satisfaction of any and all Claims, rights or obligations under the
CITIC Agreement and the rejection thereof, CITIC shall be entitled to the CITIC Claim. As of the Effective Date,
each of the MSA Claim and the CITIC Claim shall be Allowed General Unsecured Claims. For the avoidance of
doubt and notwithstanding anything herein to the contrary, the Allowed General Unsecured Claims in respect of the
MSA Claim and the CITIC Claim shall be paid in Cash on the Effective Date.

F.       Indemnification

         All indemnification obligations in place as of the Effective Date (whether in the bylaws, certificates of
incorporation or formation, limited liability company agreements, other organizational or formation documents, board
resolutions, indemnification agreements, employment contracts, service contracts, or otherwise) for the current and
former directors, officers, managers, employees, attorneys, accountants, investment bankers, and other professionals
of the Debtors, as applicable, shall be assumed and remain in full force and effect after the Effective Date, and shall
not be modified, reduced, discharged, impaired, or otherwise affected in any way, including by Confirmation of the

                                                           29
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 34 of 50



Plan, and shall survive unimpaired and unaffected, irrespective of when such obligation arose by the Reorganized
Debtors, as applicable.

G.       Employment Obligations and Programs

          Except as otherwise provided in the Plan, on and after the Effective Date, subject to any Final Order and,
without limiting any authority provided to the New Board under the Debtors’ respective formation, organizational and
constituent documents, the Reorganized Debtors shall adopt, assume, and/or honor in the ordinary course of business
any written contracts, agreements, policies, programs, and plans, in accordance with their respective terms, for, among
other things, compensation, bonuses, reimbursement, indemnity, health care benefits, disability benefits, deferred
compensation benefits, travel benefits, vacation and sick leave benefits, savings, severance benefits, retirement
benefits, welfare benefits, relocation programs, life insurance and accidental death and dismemberment insurance,
including written contracts, agreements, policies, programs, and plans, in accordance with their respective terms, for
bonuses and other incentives or compensation for the Debtors’ current and former employees, directors, officers, and
managers, including executive compensation programs and all existing compensation arrangements for the employees
of the Debtors, in each case on the current terms of such arrangements as may be modified from time to time in the
ordinary course of business.

H.       Workers’ Compensation Benefits

         Except as otherwise provided in the Plan, as of the Effective Date, the Debtors and the Reorganized Debtors
will continue to honor their obligations under: (i) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (ii) the Debtors’ written contracts, agreements, agreements of indemnity, self-
insurer workers’ compensation bonds and any other policies, programs, and plans regarding or relating to workers’
compensation and workers’ compensation insurance; all such contracts and agreements are treated as Executory
Contracts under the Plan and on the Effective Date will be assumed by the Reorganized Debtors pursuant to the
provisions of sections 365 and 1123 of the Bankruptcy Code. Notwithstanding anything to the contrary contained in
the Plan, Confirmation of the Plan will not impair or otherwise modify any rights of the Reorganized Debtors under
any such contracts, agreements, policies, programs or plans regarding or relating to workers’ compensation or
workers’ compensation insurance.

I.       Reservation of Rights

         Nothing contained in the Plan shall constitute an admission by the Debtors, Reorganized Debtors or any other
party that any contract or lease is in fact an Executory Contract or Unexpired Lease or that the Debtors or Reorganized
Debtors have any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of assumption, the Debtors or Reorganized Debtors, as applicable, shall have forty-five (45)
calendar days following entry of a Final Order resolving such dispute to alter their treatment of such contract or lease,
including by rejecting such contract or lease effective as of the Confirmation Date or such other date the Reorganized
Debtors deem appropriate.

J.       Nonoccurrence of Effective Date

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code, unless such deadline(s) have expired.

K.       Contracts and Leases Entered Into After the Petition Date

         Contracts and leases entered into after the Petition Date by any Debtor and any Executory Contracts and
Unexpired Leases assumed by any Debtor may be performed by the applicable Reorganized Debtor in the ordinary
course of business.




                                                           30
                Case 20-13005-CSS                Doc 15         Filed 11/23/20       Page 35 of 50



                                             ARTICLE VI.
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Distribution Record Date

        Distributions hereunder to the Holders of Allowed Claims and Interests shall be made to the Holders of such
Claims and Interests as of the Distribution Record Date. Any transfers of Claims or Interests after the Distribution
Record Date shall not be recognized for purposes of the Plan unless otherwise provided herein.

B.       Dates of Distribution

          Except as otherwise provided in the Plan, on the Effective Date or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes an Allowed Claim, or, in either case, as soon as reasonably
practicable thereafter, each Holder of an Allowed Claim or Interest shall receive the distributions that the Plan provides
for Allowed Claims and Interest in the applicable Class and in the manner provided herein. In the event that any
payment or act under the Plan is required to be made or performed on a date that is not on a Business Day, then the
making of such payment or the performance of such act may be completed on the next succeeding Business Day, but
shall be deemed to have been completed as of the required date. Except as otherwise provided in the Plan, Holders of
Claims and Interests shall not be entitled to interest, dividends or accruals on the distributions provided for therein,
regardless of whether distributions are delivered on or at any time after the Effective Date.

C.       Distribution Agent

         Except as otherwise provided in the Plan, all distributions under the Plan, including the distribution of the
New Common Stock, shall be made by the Distribution Agent or by such other Entity designated by the Reorganized
Debtors as a Distribution Agent on the Effective Date. The Distribution Agent shall not be required to give any bond
or surety or other security for the performance of the duties as Distribution Agent unless otherwise ordered by the
Bankruptcy Court.

        The Distribution Agent shall be empowered to (a) effect all actions and execute all agreements, instruments
and other documents necessary to perform its duties under the Plan, (b) make all distributions contemplated hereby,
(c) empower professionals to represent it with respect to its responsibilities and (d) exercise such other powers as are
necessary and proper to implement the provisions hereof. If the Distribution Agent is an entity other than the
Reorganized Debtors, such entity shall be paid its reasonable fees and expenses, including the reasonable fees and
expenses of its attorneys or other professionals.

D.       Cash Distributions

        Distributions of Cash may be made either by check drawn on a domestic bank or electronic transfer from a
domestic bank, at the option of the Reorganized Debtors.

E.       Rounding of Payments

        Whenever payment of a fraction of a dollar would otherwise be called for, the actual payment may reflect a
rounding down of such fraction to the nearest whole dollar or zero if the amount is less than one dollar.

          No fractional membership units or shares shall be issued or distributed under the Plan. Each Person entitled
to receive New Common Stock shall receive the total number of whole units or shares of New Common Stock to
which such Person is entitled. Whenever any distribution to a particular Person would otherwise call for the
distribution of a fraction of a unit or share of New Common Stock, the actual distribution of units or shares of such
New Common Stock shall be rounded down to the nearest whole number.

          To the extent Cash, shares, stock or units that are to be distributed under the Plan remain undistributed as a
result of the rounding down of such fraction to the nearest whole dollar or whole number of notes, shares, stock or
units, such Cash, shares, stock or units shall be treated as an Unclaimed Distribution under the Plan


                                                           31
                Case 20-13005-CSS                Doc 15        Filed 11/23/20       Page 36 of 50



F.       Allocation Between Principal and Interest

         Distributions to any Holder of an Allowed Claim shall be allocated first to the principal amount of any such
Allowed Claim, and then, to the extent the consideration exceeds such amount, to the remainder of such Claim
comprising interest accrued through the Effective Date, if any (but solely to the extent that interest is an allowable
portion of such Allowed Claim).

G.       General Distribution Procedures

         The Distribution Agent shall make all distributions of Cash or other property required under the Plan, unless
the Plan specifically provides otherwise. All Cash and other property held by the Reorganized Debtors for distribution
under the Plan shall not be subject to any claim by any Person, except as provided under the Plan.

H.       Address for Delivery of Distributions

          Distributions to Holders of Allowed Claims and Interests, to the extent provided for under the Plan, shall be
made (1) at the address set forth on any Proofs of Claim filed by such Holders (to the extent such Proofs of Claim are
filed in the Chapter 11 Cases), (2) at the address set forth in any written notices of address change delivered to the
Debtors, (3) at the address in the Debtors’ books and records or (4) in accordance with the Indentures in the case of
distributions to Holders of Secured Notes Claims.

I.       Unclaimed Distributions

         If the distribution to any the Holder becomes an Unclaimed Distribution, no further distribution shall be made
to such Holder, and the Reorganized Debtors shall have no obligation to make any further distribution to such Holder.

         Such Unclaimed Distribution and such Holder’s rights to the distribution or any subsequent distribution shall
be deemed forfeit under the Plan. Notwithstanding any federal or state escheat, abandoned or unclaimed property laws
to the contrary, such Unclaimed Distribution and any subsequent distributions on account of such Holder’s Allowed
Claim or Interest shall be deemed disallowed, discharged and forever barred as unclaimed property under section
347(b) of the Bankruptcy Code and shall revert to and vest in the Reorganized Debtors free of any restrictions thereon.
Holders that fail to claim such Unclaimed Distribution shall have no claim whatsoever on account of such Unclaimed
Distribution, or any subsequent distributions, against the Debtors or the Reorganized Debtors or against any Holder
of an Allowed Claim or Interest to whom distributions are made by the Reorganized Debtors.

J.       Withholding Taxes

          Pursuant to section 346(f) of the Bankruptcy Code, the Reorganized Debtors shall, to the extent applicable,
comply with all withholding and reporting requirements imposed by federal, state or local taxing authorities and shall
be entitled to deduct any federal, state or local withholding taxes from any distributions made with respect to Allowed
Claims or Interests, as appropriate. From and as of the Effective Date, the Reorganized Debtors shall comply with all
reporting obligations imposed on them by any Governmental Unit in accordance with applicable Law with respect to
such withholding taxes. Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors shall be
authorized to take all actions necessary or appropriate to comply with such withholding and reporting requirements,
including liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of information necessary to facilitate such
distributions or establishing any other mechanisms they believe are reasonable and appropriate. The Reorganized
Debtors may require that a Holder entitled to receive a distribution pursuant to the Plan provide such Holder’s taxpayer
identification number and such other information and certification as may be necessary for the Reorganized Debtors
to comply with applicable tax reporting and withholding laws. Notwithstanding the foregoing, each Holder that is to
receive a distribution hereunder shall have the sole and exclusive responsibility for the satisfaction and payment of
any tax obligations imposed by any Governmental Unit, including income, withholding and other tax obligations, on
account of such distribution.




                                                          32
                   Case 20-13005-CSS             Doc 15         Filed 11/23/20       Page 37 of 50



K.       No Postpetition Interest on Claims

          Unless otherwise specifically provided for in an order of the Court, the Plan or the Confirmation Order, or
required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any Claims or Interests, and
no Holder of a Claim or Equity Interest shall be entitled to interest, dividends or other accruals accruing on or after
the Petition Date on any such Claim or Equity Interest.

L.       Setoffs

         Except as otherwise expressly provided for herein, the Reorganized Debtors may, to the extent permitted
under applicable law, setoff against any Allowed Claim and any distributions to be made pursuant to the Plan on
account of such Allowed Claim, the claims, rights and Causes of Action of any nature that the Reorganized Debtors
may hold against the Holder of such Allowed Claim that are not otherwise waived, released or compromised in
accordance with the Plan; provided, that neither such a setoff nor the allowance of any Claim hereunder shall constitute
a waiver or release by the Reorganized Debtors of any such claims, rights and Causes of Action that the Reorganized
Debtors possesses against such Holder; provided, further, that no such setoff shall be permitted against any (1) CITIC
Claim, (2) MSA Claim, (3) Allowed Secured Notes Claim or (4) any distributions to be made pursuant to the Plan on
account of any such Allowed Secured Notes Claim.

M.       Surrender of Cancelled Instruments or Securities

         Except as otherwise provided herein, as a condition precedent to receiving any distribution on account of its
Allowed Claim or Interest, each Holder of an Allowed Claim or Interest in the Voting Classes based upon an
instrument or other security shall be deemed to have surrendered such instrument, security or other documentation
underlying such Claim and all such surrendered instruments, securities and other documentation shall be deemed
cancelled pursuant to Article IV.O of the Plan.

                                        ARTICLE VII.
                   PROCEDURES FOR RESOLVING DISPUTED CLAIMS AND INTERESTS

A.       Disputed Claims Process

          Holders of Claims generally are not required to file a Proof of Claim with the Bankruptcy Court and shall be
subject to the Bankruptcy Court process only to the extent provided in the Plan. On and after the Effective Date, except
as otherwise provided in the Plan, all Allowed Claims shall be paid pursuant to the Plan in the ordinary course of
business of the Reorganized Debtors and shall survive the Effective Date as if the Chapter 11 Cases had not been
commenced. Other than Claims arising from the rejection of an Executory Contract or Unexpired Lease, if the Debtors
or the Reorganized Debtors dispute any Claim, such dispute shall be determined, resolved, or adjudicated, as the case
may be, in a manner as if the Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the
Chapter 11 Cases had not been commenced.

          With respect to Claims arising from the rejection of an Executory Contract or Unexpired Lease, any Proof of
Claim filed shall—without the need for notice to or action, order, or approval of the Bankruptcy Court—be deemed
Disputed unless the Debtors or the Reorganized Debtors, as applicable, determine otherwise, or until such time as
such Disputed Claim is deemed Allowed by a Final Order or as otherwise set forth in this Article VII of the Plan. All
Proofs of Claim required to be filed by the Plan that are filed after the date that they are required to be filed pursuant
to the Plan shall be disallowed and forever barred, estopped and enjoined from assertion, and shall not be enforceable
against any Reorganized Debtor, without the need for any objection by the Reorganized Debtors or any further notice
to or action, order or approval of the Bankruptcy Court.

B.       Claims Administration Responsibilities

         Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority to: (1) file, withdraw, or litigate to judgment, objections to Claims; (2) settle or compromise
any Disputed Claim without any further notice to or action, order or approval by the Bankruptcy Court; and (3)


                                                           33
                 Case 20-13005-CSS               Doc 15          Filed 11/23/20        Page 38 of 50



administer and adjust the Claims Register to reflect any such settlements, compromises or withdrawals without any
further notice to or action, order or approval by the Bankruptcy Court, provided, however, that the Reorganized
Debtors shall not have the authority to object to the MSA Claim or the CITIC Claim, each of which shall be Allowed
General Unsecured Claims. For the avoidance of doubt, except as otherwise provided in the Plan, from and after the
Effective Date, each Reorganized Debtor shall have and retain any and all rights and defenses such Debtor or its
assignor had immediately prior to the Effective Date with respect to any Disputed Claim, including the Causes of
Action retained pursuant to Article V.M of the Plan.

C.       Estimation of Claims and Interests

         Before or after the Effective Date, the Debtors, with the reasonable consent of the Required Consenting
Noteholders, or the Reorganized Debtors, as applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Disputed Claim that is contingent or unliquidated pursuant to section 502(c) of the
Bankruptcy Code for any reason, regardless of whether any party previously has objected to such Claim or whether
the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate
any such Claim, including during the litigation of any objection to any Claim or during the appeal relating to such
objection. Notwithstanding any provision otherwise in the Plan, a Claim that has been expunged from the Claims
Register, but that either is subject to appeal or has not been the subject of a Final Order, shall be deemed to be estimated
at zero dollars, unless otherwise ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates
any Disputed Claim or contingent or unliquidated Claim, that estimated amount shall constitute a maximum limitation
on such Claim for all purposes under the Plan (including for purposes of distributions), and the relevant Reorganized
Debtor may elect to pursue any supplemental proceedings to object to any ultimate distribution on such Claim.
Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been
estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has filed a motion requesting the right to seek reconsideration on or before twenty-one
(21) days after the date on which such Claim is estimated. All of the aforementioned Claims and objection, estimation
and resolution procedures are cumulative and not exclusive of each other. Claims may be estimated and subsequently
compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

D.       Amendments to Claims; Adjustment to Claims Register

          On or after the Effective Date, except as provided in the Plan or the Confirmation Order, a Claim may not be
filed or amended without the prior authorization of the Bankruptcy Court or the Reorganized Debtors, and any such
new or amended Claim filed without such prior authorization shall be deemed disallowed in full and expunged without
any further action, order or approval of the Bankruptcy Court. Any duplicate Claim or any Claim that has been paid,
satisfied, amended, or superseded may be adjusted or expunged on the Claims Register by the Reorganized Debtors
without the Reorganized Debtors having to file an application, motion, complaint, objection or any other legal
proceeding seeking to object to such Claim and without any further notice to or action, order or approval of the
Bankruptcy Court.

E.       No Distributions Pending Allowance

          Notwithstanding any other provision hereof, if any portion of a Claim is a Disputed Claim, no payment or
distribution provided hereunder shall be made on account of such Claim unless and until such Disputed Claim becomes
an Allowed Claim.

F.       Distributions After Allowance

          To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest,
distributions (if any) shall be made to the Holder of such Allowed Claim or Interest in accordance with the provisions
of the Plan. As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court
allowing any Disputed Claim or Interest becomes a Final Order, the Distribution Agent shall provide to the Holder of
such Claim or Interest the distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date,
without any interest to be paid on account of such Claim or Interest.



                                                            34
                Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 39 of 50



G.       No Interest

          Interest shall not accrue or be paid on any Disputed Claim with respect to the period from the Effective Date
to the date a final distribution is made on account of such Disputed Claim, if and when such Disputed Claim becomes
an Allowed Claim.

H.       Single Satisfaction of Claims

          Holders of Allowed Claims may assert such Claims against each Debtor obligated with respect to such
Claims, and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
each obligated Debtor based upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in no case
shall the aggregate value of all property received or retained under the Plan on account of any Allowed Claim exceed
100 percent of the underlying Allowed Claim plus applicable interest, if any.

I.       Tax Treatment of Claim Distribution Amounts

         Property deposited into any Claim distribution accounts described elsewhere in the Plan (but for the
avoidance of doubt, not including the Professional Fee Escrow) will be subject to “disputed ownership fund” treatment
under section 1.468B-9 of the United States Treasury Regulations. All corresponding elections with respect to such
accounts shall be made, and such treatment shall be applied to the extent possible for state, local, and non-U.S. tax
purposes. Under such treatment, a separate federal income tax return shall be filed with the IRS with respect to such
accounts, any taxes (including with respect to interest, if any, or appreciation in property between the Effective Date
and date of distribution) imposed on such accounts shall be paid out of the assets of such accounts (and reductions
shall be made to amounts disbursed from such accounts to account for the need to pay such taxes).

                                       ARTICLE VIII.
                 SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Compromise and Settlement of Claims, Interests, and Controversies

          Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided pursuant to the Plan, the provisions of the Plan shall constitute a good-faith
compromise and settlement of all Claims, Interests, and controversies relating to the contractual, legal, and
subordination rights that a Holder of a Claim or Interest may have with respect to any Allowed Claim or Interest, or
any distribution to be made on account of such Allowed Claim or Interest. The entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval of the compromise or settlement of all such Claims, Interests, and
controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests
of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and reasonable. In accordance
with the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice to or action, order,
or approval of the Bankruptcy Court, after the Effective Date, the Reorganized Debtors may compromise and settle
Claims against, and Interests in, the Debtors and their Estates and Causes of Action against other Entities.

B.       Discharge of Claims and Termination of Interests

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan or in any contract, instrument, or other agreement or document created pursuant to the Plan, the distributions,
rights, and treatment that are provided in the Plan shall be in complete satisfaction, discharge, and release, effective
as of the Effective Date, of Claims, (including any Intercompany Claims resolved or compromised after the Effective
Date by the Reorganized Debtors) Interests, and Causes of Action of any nature whatsoever, including any interest
accrued on Claims or Interests from and after the Petition Date, whether known or unknown, against, liabilities of,
Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties, regardless of
whether any property shall have been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date, any liability
(including withdrawal liability) to the extent such Claims or Interests relate to services performed by employees of
the Debtors before the Effective Date and that arise from a termination of employment, any contingent or


                                                            35
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 40 of 50



non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(1) a Proof of Claim based upon such debt or right is filed or deemed filed pursuant to section 501 of the Bankruptcy
Code; (2) a Claim or Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the
Bankruptcy Code; or (3) the Holder of such a Claim or Interest has accepted the Plan. Any default or “event of
default” by the Debtors or Affiliates with respect to any Claim or Interest that existed immediately before or on account
of the filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the Effective Date. The
Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests subject to the
Effective Date occurring.

C.       Release of Liens

          Except (a) with respect to the Liens securing (1) the Exit Facilities, (2) Other Secured Claims that are
Reinstated pursuant to the Plan, and (3) obligations pursuant to Executory Contracts and Unexpired Leases
assumed pursuant to the Plan, or (b) as otherwise provided in the Plan or in any contract, instrument, release,
or other agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds of
trust, Liens, pledges, or other security interests against any property of the Estates and, subject to the
consummation of the applicable distributions contemplated in the Plan, shall be fully released and discharged,
at the sole cost of and expense of the Reorganized Debtors, and the Holders of such mortgages, deeds of trust,
Liens, pledges, or other security interests shall execute such documents as may be reasonably requested by the
Debtors or the Reorganized Debtors, as applicable, to reflect or effectuate such releases, and all of the right,
title, and interest of any Holders of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert to the Reorganized Debtor and its successors and assigns.

D.       Releases by the Debtors

         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on and after
the Effective Date, each Released Party is deemed released and discharged by the Debtors, the Reorganized
Debtors, and their Estates from any and all Causes of Action, including any derivative claims asserted on behalf
of the Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the Holder of any Claim or
Interest, or that any Holder of any Claim or Interest could have asserted on behalf of the Debtors, based on or
relating to, or in any manner arising from, in whole or in part:

       (a)       the Debtors, the Debtors’ restructuring efforts, intercompany transactions, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement;

        (b)     any Restructuring Transaction, contract, instrument, release, or other agreement or
document (including providing any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the reliance by any Entity on the Plan
or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, or the Plan;

        (c)       the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan, or the distribution of property under
the Plan or any other related agreement; or

        (d)      any other act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any (i) post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction,
or any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to



                                                           36
               Case 20-13005-CSS              Doc 15         Filed 11/23/20     Page 41 of 50



implement the Plan, or (ii) claims related to any act or omission that is determined in a final order to have
constituted actual fraud or willful misconduct.

E.      Releases by Holders of Claims and Interests of the Debtors

        As of the Effective Date, each Releasing Party is deemed to have released and discharged each Debtor,
Reorganized Debtor, and Released Party from any and all Causes of Action, including any derivative claims
asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole or in part:

       (a)       the Debtors, the Debtors’ restructuring efforts, intercompany transactions, the formulation,
preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement;

         (b)     any transaction that is part of the Restructuring Transactions, contract, instrument, release,
or other agreement or document (including providing any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document, or other agreement contemplated by the Plan or the reliance by
any Entity on the Plan or the order confirming the Plan in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement, or the Plan;

         (c)      the Chapter 11 Cases, the Disclosure Statement, the Plan, the filing of the Chapter 11 Cases,
the pursuit of confirmation of the Plan, the pursuit of consummation of the Plan, the administration and
implementation of the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement; or

        (d)      any other act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
any (i) post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction,
or any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan, or (ii) claims related to any act or omission that is determined in a final order to have
constituted actual fraud or willful misconduct. Notwithstanding anything herein to the contrary, nothing
herein shall be intended to be a release of (a) the Sponsor Equityholder’s (i) Secured Notes Claims, or (ii) Claims
under the MSA, or (b) Claims arising under the Restructuring Support Agreement, and such Claims in each
case are hereby expressly reserved.

F.      Exculpation

         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur, and
each Exculpated Party is hereby released and exculpated from any Cause of Action for any claim related to
any act or omission in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, filing, or termination of the Restructuring Support Agreement and
related prepetition transactions, the Disclosure Statement, the Plan, or any Restructuring Transaction,
contract, instrument, release or other agreement or document (including providing any legal opinion requested
by any Entity regarding any transaction, contract, instrument, document, or other agreement contemplated by
the Plan or the reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Disclosure Statement or the Plan, the filing of the
Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance of Securities pursuant to the Plan, or the distribution of
property under the Plan or any other related agreement, except for claims related to any act or omission
constitutes actual fraud, willful misconduct, or gross negligence. The Exculpated Parties have, and, upon
completion of the Plan, shall be deemed to have participated in good faith and in compliance with the applicable
laws with regard to the solicitation of, and distribution of, consideration pursuant to the Plan and, therefore,
are not, and on account of such distributions shall not be, liable at any time for the violation of any applicable



                                                        37
                Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 42 of 50



law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.

G.       Injunction

         All Entities that have held, hold, or may hold Causes of Action, claims or interests that have been
released pursuant to the Plan, or that have been discharged pursuant to the Plan, or that are subject to
exculpation pursuant to the Plan, are permanently enjoined, from and after the Effective Date, from taking
any of the following actions against, as applicable, the Debtors, the Reorganized Debtors, or the Released
Parties: (a) commencing or continuing in any manner any action or other proceeding of any kind on account
of or in connection with or with respect to any such Causes of Action, claims or interests; (b) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award, decree, or order against
such Entities on account of or in connection with or with respect to any such Causes of Action, claims or
interests; (c) creating, perfecting, or enforcing any lien or encumbrance of any kind against such Entities or
the property or the estates of such Entities on account of or in connection with or with respect to any such
Causes of Action, claims or interests; (d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such Entities on account of or in
connection with or with respect to any such Causes of Action, claims or interests unless such Entity has timely
asserted such setoff right in a document filed with the Bankruptcy Court explicitly preserving such setoff, and
notwithstanding an indication of a Cause of Action, claim or interest or otherwise that such Entity asserts, has,
or intends to preserve any right of setoff pursuant to applicable Law or otherwise; and (e) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any such Causes of Action, claims or interests released or settled pursuant to the Plan.

H.       Protection Against Discriminatory Treatment

          In accordance with section 525 of the Bankruptcy Code, and consistent with paragraph 2 of Article VI of the
United States Constitution, no Governmental Unit shall discriminate against any Reorganized Debtor, or any Entity
with which a Reorganized Debtor has been or is associated, or deny, revoke, suspend, or refuse to renew a license,
permit, charter, franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a grant
against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors have been associated, solely
because such Reorganized Debtor was a Debtor under chapter 11, may have been insolvent before the commencement
of the Chapter 11 Cases (or during the Chapter 11 Cases but before such Debtor was granted or denied a discharge),
or has not paid a debt that is dischargeable in the Chapter 11 Cases.

I.       Recoupment

          In no event shall any Holder of Claims or Interests be entitled to recoup any Claim or Interest against any
claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder actually
has performed such recoupment and provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or Interest or otherwise that such Holder asserts, has, or
intends to preserve any right of recoupment.

J.       Reimbursement or Contribution

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the Effective Date,
such Claim shall be forever disallowed notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Effective Date (a) such Claim has been adjudicated as noncontingent, or (b) the relevant Holder of a Claim has filed




                                                            38
                Case 20-13005-CSS               Doc 15         Filed 11/23/20       Page 43 of 50



a noncontingent Proof of Claim on account of such Claim and a Final Order has been entered determining such Claim
as no longer contingent.

K.       Term of Injunctions or Stays

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases (pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court) and
existing on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation
Order) shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or
the Confirmation Order shall remain in full force and effect in accordance with their terms.

L.       Document Retention

        On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
standard document retention policy, as may be altered, amended, modified, or supplemented by the
Reorganized Debtors.

                                          ARTICLE IX.
                          CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.       Conditions Precedent to the Effective Date.

         It shall be a condition to the Effective Date that the following conditions shall have been satisfied or waived
pursuant to Article IX.B of the Plan:

        1.       the Bankruptcy Court shall have entered the Confirmation Order, which shall be in form and
substance reasonably acceptable to the Required Consenting Noteholders, and the Confirmation Order shall not be
stayed, modified, or vacated, and shall not be subject to any pending appeal, and the appeals period for the
Confirmation Order shall have expired; provided that the requirement that the Confirmation Order not be subject to
any pending appeal and the appeals period for the Confirmation Order shall have expired may be waived by any
Consenting Noteholder.

         2.       the Restructuring Support Agreement shall continue to be in full force and effect;

        3.       All actions, documents, and agreements necessary to implement and consummate the Plan shall
have been effected and executed and remain in full force and effect;

         4.       the Debtors shall have paid or reimbursed all Restructuring Expenses;

         5.      amounts sufficient to pay the Professional Fee Claims of all of the Debtors’ Professionals, including
those of (a) Gibson, Dunn & Crutcher LLP, as proposed counsel to the Debtors, (b) Young Conaway Stargatt &
Taylor, LLP, as proposed co-counsel to the Debtors, and (c) Huron Consulting Group, as financial advisor to the
Debtors shall have been placed in the Professional Fee Escrow Account pending approval of the Professional Fee
Claims by the Bankruptcy Court;

         6.       each document or agreement constituting the Definitive Documents shall be in form and substance
consistent with the Restructuring Support Agreement.

         7.      all governmental approvals and consents that are legally required for the consummation of the
Restructuring Transactions shall have been obtained.

B.       Waiver of Conditions Precedent

        Other than the condition set forth in Article IX.A.4. of the Plan, the Debtors, with the consent of the Required
Consenting Noteholders, may waive any of the conditions to the Effective Date set forth in Article IX.A of the Plan


                                                          39
                Case 20-13005-CSS               Doc 15          Filed 11/23/20       Page 44 of 50



at any time without any notice to any other parties in interest and without any further notice to or action, order, or
approval of the Bankruptcy Court, and without any formal action other than proceeding to confirm and consummate
the Plan.

C.       Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy Code, with respect
to any of the Debtors, shall be deemed to occur on the Effective Date with respect to such Debtor.

D.       Effect of Non-Occurrence of Conditions to Consummation

         If the Effective Date does not occur with respect to any of the Debtors, the Plan shall be null and void in all
respects with respect to such Debtor, and nothing contained in the Plan or the Disclosure Statement shall: (a) constitute
a waiver or release of any Claims by or Claims against or Interests in such Debtors; (b) prejudice in any manner the
rights of such Debtors, any Holders of a Claim or Interest, or any other Entity; or (c) constitute an admission,
acknowledgment, offer, or undertaking by such Debtors, any Holders, or any other Entity in any respect.

                                        ARTICLE X.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification of Plan

          The Debtors, with the consent of the Required Consenting Noteholders, subject to the Required Consenting
Equityholders Consent Right, reserve the right to modify the Plan prior to Confirmation and seek Confirmation
consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan. Subject to certain
restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those
restrictions on modifications set forth in the Plan, the Debtors, with the consent of the Required Consenting
Noteholders, expressly reserve their rights to alter, amend, or modify materially the Plan, one or more times, after
Confirmation, and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend, or
modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to carry out the purposes and intent of the
Plan. A Holder of a Claim or Interest that has accepted the Plan shall be deemed to have accepted the Plan, as amended,
supplemented, amended and restated, or otherwise modified, if the proposed amendment, supplement, amendment
and restatement, or other modification does not materially and adversely change the treatment of the Claim or Equity
Interest of such Holder, or release any claims or liabilities reserved by such Holder under the Plan. Prior to the
Effective Date, the Debtors may make appropriate technical adjustments to the Plan without further order or approval
of the Bankruptcy Court; provided, that such technical adjustments or modifications shall be satisfactory to the
Required Consenting Noteholders and subject to the Required Consenting Equityholders Consent Right.
Notwithstanding anything to the contrary contained herein, the Debtors or the Reorganized Debtors, as applicable,
shall not amend or modify the Plan other than in a manner that is not inconsistent with the Restructuring Support
Agreement.

B.       Effect of Confirmation on Modifications

          Entry of the Confirmation Order shall constitute approval of all modifications to the Plan occurring after the
solicitation thereof pursuant to section 1127(a) of the Bankruptcy Code and a finding that such modifications to the
Plan do not require additional disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of Plan

         The Debtors, with the prior written consent of the Required Consenting Noteholders to the extent the
Restructuring Support Agreement remains in full force and effect, reserve the right to revoke or withdraw the Plan
before the Confirmation Date and to file subsequent chapter 11 plans, but without prejudice to the respective parties’
rights under the Restructuring Support Agreement. If the Debtors revoke or withdraw the Plan, or if the Confirmation
Date or the Effective Date does not occur, then: (a) the Plan will be null and void in all respects; (b) any settlement


                                                           40
                Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 45 of 50



or compromise embodied in the Plan, assumption of Executory Contracts or Unexpired Leases effected by the Plan,
and any document or agreement executed pursuant hereto will be null and void in all respects; and (c) nothing
contained in the Plan shall (1) constitute a waiver or release of any Claims, Interests, or Causes of Action, (2) prejudice
in any manner the rights of any Debtor or any other Entity, or (3) constitute an admission, acknowledgement, offer,
or undertaking of any sort by any Debtor or any other Entity.

                                                ARTICLE XI.
                                         RETENTION OF JURISDICTION

         Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, the
Bankruptcy Court shall retain jurisdiction over all matters arising out of, or related to, the Chapter 11 Cases and the
Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

          1.        allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or
unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any Claim
or Interest and the resolution of any and all objections to the secured or unsecured status, priority, amount, or allowance
of Claims or Interests;

         2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
Bankruptcy Code or the Plan;

         3.       resolve any matters related to Executory Contracts or Unexpired Leases, including: (a) the
assumption, assumption and assignment, or rejection of any Executory Contract or Unexpired Lease to which a Debtor
is party or with respect to which a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any
Cure Claims arising therefrom, including pursuant to section 365 of the Bankruptcy Code; (b) any potential
contractual obligation under any Executory Contract or Unexpired Lease that is assumed; and (c) any dispute regarding
whether a contract or lease is or was executory or expired;

          4.      ensure that distributions to Holders of Allowed Claims and Interests (as applicable) are
accomplished pursuant to the provisions of the Plan and adjudicate any and all disputes arising from or relating to
distributions under the Plan;

         5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
Effective Date;

          6.      enter and implement such orders as may be necessary or appropriate to execute, implement, or
consummate the provisions of (a) contracts, instruments, releases, indentures, and other agreements or documents
approved by Final Order in the Chapter 11 Cases and (b) the Plan, the Confirmation Order, and contracts, instruments,
releases, indentures, and other agreements or documents created in connection with the Plan;

        7.      enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
Bankruptcy Code;

         8.       grant any consensual request to extend the deadline for assuming or rejecting Unexpired Leases
pursuant to section 365(d)(4) of the Bankruptcy Code;

         9.       adjudicate, decide, or resolve any and all matters related to the Restructuring Transactions;

       10.        adjudicate, decide, or resolve any and all matters related to enforcement of the Restructuring Support
Agreement;

        11.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;


                                                            41
                Case 20-13005-CSS                Doc 15         Filed 11/23/20       Page 46 of 50



          12.     resolve any cases, controversies, suits, disputes, Causes of Action, or any other matters that may
arise in connection with the Consummation, interpretation, or enforcement of the Plan, the Disclosure Statement, the
Confirmation Order, or the Restructuring Transactions, or any Entity’s obligations incurred in connection with the
foregoing, including disputes arising under agreements, documents, or instruments executed in connection with the
Plan, the Disclosure Statement, the Confirmation Order, or the Restructuring Transactions;

          13.       hear, determine, and resolve any cases, matters, controversies, suits, disputes, or Causes of Action
in connection with or in any way related to the Chapter 11 Cases, including: (a) with respect to the repayment or
return of distributions and the recovery of additional amounts owed by the Holder of a Claim or an Interest for amounts
not timely repaid pursuant to Article VI.J.1 of the Plan; (b) with respect to the releases, injunctions, and other
provisions contained in Article VIII of the Plan, including entry of such orders as may be necessary or appropriate to
implement such releases, injunctions, and other provisions; (c) that may arise in connection with the Consummation,
interpretation, implementation, or enforcement of the Plan, the Confirmation Order, and, subject to any applicable
forum selection clauses, contracts, instruments, releases, indentures, and other agreements or documents created in
connection with the Plan; or (d) related to section 1141 of the Bankruptcy Code;

         14.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

         15.      consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         16.      hear and determine matters concerning state, local, and federal taxes in accordance with
sections 346, 505, and 1146 of the Bankruptcy Code;

         17.      enter an order or Final Decree concluding or closing the Chapter 11 Cases;

         18.      enforce all orders previously entered by the Bankruptcy Court; and

         19.      hear any other matter not inconsistent with the Bankruptcy Code.

If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is otherwise without
jurisdiction over any matter, including the matters set forth in Article XI of the Plan, the provisions of this Article XI
shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction by any other court having
jurisdiction with respect to such matter.

                                                ARTICLE XII.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect

         Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan and Definitive Documents (including any such
Definitive Documents included in the Plan Supplement) shall be immediately effective and enforceable and deemed
binding upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims or Interests (irrespective of
whether such Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to or are subject
to the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity acquiring
property under the Plan, and any and all non-Debtors to Executory Contracts and Unexpired Leases with the Debtors.

B.       Additional Documents

         On or before the Effective Date, the Debtors may file with the Bankruptcy Court such agreements and other
documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan
and the Restructuring Support Agreement. The Debtors or the Reorganized Debtors, as applicable, and all Holders of
Claims and Interests receiving distributions pursuant to the Plan and all other parties in interest shall, from time to


                                                           42
                 Case 20-13005-CSS               Doc 15         Filed 11/23/20       Page 47 of 50



time, prepare, execute, and deliver any agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.

C.       Reservation of Rights

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
has entered the Confirmation Order and the Effective Date shall have occurred. None of the filing of the Plan, any
statement or provision contained in the Plan, or the taking of any action by any Debtor with respect to the Plan, the
Disclosure Statement, or the Plan Supplement shall be or shall be deemed to be an admission or waiver of any rights
of any Debtor with respect to the Holders of Claims or Interests prior to the Effective Date.

D.       Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, director, agent,
representative, attorney, beneficiaries, or guardian, if any, of each Entity.

E.       Service of Documents

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided in the Plan, shall be deemed to have been duly given
or made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:

         If to the Debtors or Reorganized Debtors:

         Northwest Hardwoods, Inc.
         1313 Broadway, Suite 300
         Tacoma, WA 98402
         Attention: Nathan Jeppson
         Email: legal.notices@nwhardwoods.com

         With copies to:

         Gibson, Dunn & Crutcher LLP
         200 Park Avenue
         New York, New York, 10166
         Facsimile: (212) 351-4035
         Attention: David M. Feldman, J. Eric Wise, Matthew K. Kelsey and Alan Moskowitz
         Email: DFeldman@gibsondunn.com
                 EWise@gibsondunn.com
                 MKelsey@gibsondunn.com
                 AMoskowitz@gibsondunn.com

         -and-

         Young Conaway Stargatt & Taylor, LLP
         Rodney Square
         1000 North King Street
         Wilmington, DE 19801
         Facsimile: (302) 571-1253
         Attention: Sean M. Beach, Jacob D. Morton
         Email: sbeach@ycst.com
                  jmorton@ycst.com



                                                           43
                Case 20-13005-CSS               Doc 15         Filed 11/23/20       Page 48 of 50



         If to the Consenting Noteholders:

         To each Consenting Lender at the addresses or e-mail addresses set forth below the Consenting Noteholder’s
         signature page to the Restructuring Support Agreement (or to the signature page to a Joinder or Transfer
         Agreement in the case of any Consenting Noteholders that become a party thereto after the Restructuring
         Support Agreement effective date).

         With copies to:

         Willkie Farr & Gallagher LLP
         787 Seventh Avenue
         New York, NY 10019
         Attention: Jeffrey D. Pawlitz, Weston T. Eguchi, and Agustina G. Berro
         Email:     jpawlitz@willkie.com
                   weguchi@willkie.com
                   aberro@willkie.com

         If to the Consenting Equityholders:

         To each Consenting Equityholder at the addresses or e-mail addresses set forth below the Consenting
         Equityholder’s signature page to the Restructuring Support Agreement.


         After the Effective Date, the Reorganized Debtors shall have the authority to send a notice to Entities that
continue to receive documents pursuant to Bankruptcy Rule 2002 requiring such Entity to file a renewed request to
receive documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are
authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who
have filed such renewed requests.

F.       Entire Agreement

          Except as otherwise indicated, and without limiting the effectiveness of the Restructuring Support
Agreement, the Plan (including, for the avoidance of doubt, the Plan Supplement) supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings, and representations on such
subjects, all of which have become merged and integrated into the Plan.

G.       Exhibit and Plan Supplement

         All exhibits and documents included in the Plan and Plan Supplement are incorporated into and are a part of
the Plan as if set forth in full in the Plan. After the exhibits and documents are filed, copies of such exhibits and
documents shall be made available upon written request to the Debtors’ counsel at the address above or by
downloading such exhibits and documents from the Debtors’ restructuring website cases.primeclerk.com/nwh or the
Bankruptcy Court’s website at https://ecf.deb.uscourts.gov/. Unless otherwise ordered by the Bankruptcy Court, to
the extent any exhibit or document in the Plan Supplement is inconsistent with the terms of any part of the Plan that
does not constitute the Plan Supplement, such exhibit or document in the Plan Supplement shall control. The
documents in the Plan Supplement are an integral part of the Plan and shall be deemed approved by the
Bankruptcy Court pursuant to the Confirmation Order.

H.       Non-Severability

         Except as set forth in Article VIII of the Plan, the provisions of the Plan, including its release, injunction,
exculpation and compromise provisions, are mutually dependent and non-severable. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan is: (a) valid and
enforceable pursuant to its terms; (b) integral to the Plan; and (c) non-severable and mutually dependent.



                                                          44
                Case 20-13005-CSS                Doc 15          Filed 11/23/20       Page 49 of 50



I.       Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
Debtors, the Consenting Stakeholders, and each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and attorneys will be deemed to have participated in
good faith and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered
and sold under the Plan and any previous plan, and, therefore, no such parties, individuals, or the Reorganized Debtors
will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of votes on
the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any previous
plan.

J.       Waiver or Estoppel

         Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
Secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, the Restructuring Support Agreement, or
papers filed with the Bankruptcy Court prior to the Confirmation Date.

K.       No Strict Construction

          The Plan is the product of extensive discussions and negotiations between and among, inter alia, the Debtors,
the Consenting Stakeholders and their respective professionals. Each of the foregoing was represented by counsel of
its choice who either (a) participated in the formulation and documentation of, or (b) was afforded the opportunity to
review and provide comments on, the Plan, the Plan Supplement, the Disclosure Statement, and the agreements and
documents contemplated therein or related thereto. Accordingly, unless explicitly indicated otherwise, the general rule
of contract construction known as “contra proferentem” or other rule of strict construction shall not apply to the
construction or interpretation of any provision of the Plan, the Plan Supplement, the Disclosure Statement, and the
documents contemplated thereunder and related thereto.

L.       Closing of Chapter 11 Cases

        On and after the Effective Date, the Debtors or Reorganized Debtors shall be permitted to close the Chapter
11 Cases of HHI and Hardwoods Intermediate Holdings II, Inc., and all contested matters relating to any of the
Debtors, including objections to Claims, shall be administered and heard in the Chapter 11 Case of Northwest
Hardwoods, Inc., irrespective of whether such Claim(s) were Filed against any other Debtor.

          When substantial consummation of the Plan is achieved, the Reorganized Debtors shall seek authority to
close the Chapter 11 Case of Northwest Hardwoods, Inc. in accordance with the Bankruptcy Code and the Bankruptcy
Rules.




                                                            45
             Case 20-13005-CSS   Doc 15   Filed 11/23/20       Page 50 of 50



Dated: November 13, 2020

                                     Respectfully submitted,


                                    By:    /s/ Christopher Hannon
                                    Name: Christopher Hannon
                                    Title:   Chief Financial Officer, Northwest Hardwoods, Inc.
